UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Balance Sheet Investment Fund ABERCROMBIE & FITCH CO. Meeting Date:JUN 15, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:ANF Security ID:002896207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James B. Bachmann Management For For 1b Elect Director Bonnie R. Brooks Management For For 1c Elect Director Terry L. Burman Management For For 1d Elect Director Sarah M. Gallagher Management For For 1e Elect Director Michael E. Greenlees Management For For 1f Elect Director Archie M. Griffin Management For Against 1g Elect Director Fran Horowitz Management For For 1h Elect Director Arthur C. Martinez Management For For 1i Elect Director Charles R. Perrin Management For For 1j Elect Director Stephanie M. Shern Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Amend Non-Employee Director Omnibus Stock Plan Management For Against 7 Amend Omnibus Stock Plan Management For For 8 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 9 Adopt Proxy Access Right Shareholder For For ACCO BRANDS CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:ACCO Security ID:00081T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James A. Buzzard Management For For 1b Elect Director Kathleen S. Dvorak Management For For 1c Elect Director Boris Elisman Management For For 1d Elect Director Pradeep Jotwani Management For For 1e Elect Director Robert J. Keller Management For For 1f Elect Director Thomas Kroeger Management For For 1g Elect Director Graciela Monteagudo Management For For 1h Elect Director Hans Michael Norkus Management For For 1i Elect Director E. Mark Rajkowski Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AEROVIRONMENT, INC. Meeting Date:SEP 30, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:AVAV Security ID:008073108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Thomas Burbage Management For For 1.2 Elect Director Charles R. Holland Management For Withhold 1.3 Elect Director Edward R. Muller Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For ALBEMARLE CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3.1 Elect Director Jim W. Nokes Management For For 3.2 Elect Director William H. Hernandez Management For For 3.3 Elect Director Luther C. Kissam, IV Management For For 3.4 Elect Director Douglas L. Maine Management For For 3.5 Elect Director J. Kent Masters Management For For 3.6 Elect Director James J. O'Brien Management For For 3.7 Elect Director Barry W. Perry Management For For 3.8 Elect Director Gerald A. Steiner Management For For 3.9 Elect Director Harriett Tee Taggart Management For For 3.10 Elect Director Alejandro Wolff Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALCOA INC. Meeting Date:OCT 05, 2016 Record Date:AUG 03, 2016 Meeting Type:SPECIAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For 2 Amend Articles Management For For ALLERGAN PLC Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:AGN Security ID:G0177J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nesli Basgoz Management For For 1b Elect Director Paul M. Bisaro Management For For 1c Elect Director James H. Bloem Management For For 1d Elect Director Christopher W. Bodine Management For For 1e Elect Director Adriane M. Brown Management For For 1f Elect Director Christopher J. Coughlin Management For For 1g Elect Director Catherine M. Klema Management For For 1h Elect Director Peter J. McDonnell Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Brenton L. Saunders Management For For 1k Elect Director Ronald R. Taylor Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Require Independent Board Chairman Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:JUN 28, 2017 Record Date:MAY 08, 2017 Meeting Type:ANNUAL Ticker:AIG Security ID:026874784 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Don Cornwell Management For For 1b Elect Director Brian Duperreault Management For For 1c Elect Director Peter R. Fisher Management For For 1d Elect Director John H. Fitzpatrick Management For For 1e Elect Director William G. Jurgensen Management For For 1f Elect Director Christopher S. Lynch Management For For 1g Elect Director Samuel J. Merksamer Management For For 1h Elect Director Henry S. Miller Management For For 1i Elect Director Linda A. Mills Management For For 1j Elect Director Suzanne Nora Johnson Management For For 1k Elect Director Ronald A. Rittenmeyer Management For For 1l Elect Director Douglas M. Steenland Management For For 1m Elect Director Theresa M. Stone Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Securities Transfer Restrictions Management For For 4 Ratify NOL Rights Plan (NOL Pill) Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For APERAM S.A. Meeting Date:MAY 10, 2017 Record Date:APR 26, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:APAM Security ID:L0187K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Special Reports Management None None I Approve Consolidated Financial Statements Management For For II Approve Financial Statements of the Parent Company Management For For III Approve Allocation of Income Management For For IV Approve Remuneration of Directors Management For For V Approve Discharge of Directors Management For For VI Reelect Laurence Mulliez as Director Management For For VII Reelect Joseph Greenwell as Director Management For For VIII Appointment of Deloitte as Auditors Management For For IX Approve 2017 Performance Share Unit Plan Management For For I Approve Reduction in Share Capital Management For For II Amend Articles Re: Reflect Changes in Luxembourg Company Law Management For For III Amend Articles Re: Dematerialization of Shares Management For For ARCH COAL, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:ARCH Security ID:039380407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patrick J. Bartels, Jr. Management For For 1b Elect Director James N. Chapman Management For For 1c Elect Director John W. Eaves Management For For 1d Elect Director Sherman K. Edmiston, III Management For For 1e Elect Director Patrick A. Kriegshauser Management For For 1f Elect Director Richard A. Navarre Management For For 1g Elect Director Scott D. Vogel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Terrell K. Crews Management For For 1.3 Elect Director Pierre Dufour Management For For 1.4 Elect Director Donald E. Felsinger Management For For 1.5 Elect Director Suzan F. Harrison Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Patrick J. Moore Management For For 1.8 Elect Director Francisco J. Sanchez Management For For 1.9 Elect Director Debra A. Sandler Management For For 1.10 Elect Director Daniel T. Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ARCONIC INC. Meeting Date:MAY 25, 2017 Record Date:MAR 01, 2017 Meeting Type:PROXY CONTEST Ticker:ARNC Security ID:03965L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Proxy Card) 1.1 Elect Director Amy E. Alving Management For Did Not Vote 1.2 Elect Director David P. Hess Management For Did Not Vote 1.3 Elect Director James 'Jim' F. Albaugh Management For Did Not Vote 1.4 Elect Director Ulrich "Rick" Schmidt Management For Did Not Vote 1.5 Elect Director Janet C. Wolfenbarger Management For Did Not Vote 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Advisory Vote on Say on Pay Frequency Management One Year Did Not Vote 5 Eliminate Supermajority Vote Requirement for Amendments to the Articles of Incorporation Regarding Anti-Greenmail Management For Did Not Vote 6 Eliminate Supermajority Vote Requirement for Amendments to the Articles of Incorporation Regarding Removal of Directors Management For Did Not Vote 7 Eliminate Supermajority Vote Requirement for Removal of Directors Management For Did Not Vote 8 Declassify the Board of Directors Management For Did Not Vote 9 Eliminate Supermajority Vote Requirement Shareholder For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Blue Proxy Card) 1.1 Elect Director Christopher L. Ayers Shareholder For For 1.2 Elect Director Elmer L. Doty Shareholder For For 1.3 Elect Director Bernd F. Kessler Shareholder For For 1.4 Elect Director Patrice E. Merrin Shareholder For For 1.5 Elect Director Ulrich "Rick" Schmidt Shareholder For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Eliminate Supermajority Vote Requirement for Amendments to the Articles of Incorporation Regarding Anti-Greenmail Management For For 6 Eliminate Supermajority Vote Requirement for Amendments to the Articles of Incorporation Regarding Removal of Directors Management For For 7 Eliminate Supermajority Vote Requirement for Removal of Directors Management For For 8 Declassify the Board of Directors Management For For 9 Eliminate Supermajority Vote Requirement Shareholder For For BANK OF AMERICA CORPORATION Meeting Date:APR 26, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sharon L. Allen Management For For 1b Elect Director Susan S. Bies Management For For 1c Elect Director Jack O. Bovender, Jr. Management For For 1d Elect Director Frank P. Bramble, Sr. Management For For 1e Elect Director Pierre J.P. de Weck Management For For 1f Elect Director Arnold W. Donald Management For For 1g Elect Director Linda P. Hudson Management For For 1h Elect Director Monica C. Lozano Management For For 1i Elect Director Thomas J. May Management For For 1j Elect Director Brian T. Moynihan Management For For 1k Elect Director Lionel L. Nowell, III Management For For 1l Elect Director Michael D. White Management For For 1m Elect Director Thomas D. Woods Management For For 1n Elect Director R. David Yost Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend the General Clawback Policy Shareholder Against Against 6 Non-core banking operations Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For 8 Report on Gender Pay Gap Shareholder Against Against BIO-RAD LABORATORIES, INC. Meeting Date:APR 25, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:BIO Security ID:090572207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arnold A. Pinkston Management For Against 1.2 Elect Director Melinda Litherland Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Amend Nonqualified Employee Stock Purchase Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management Three Years One Year BROOKS AUTOMATION, INC. Meeting Date:FEB 08, 2017 Record Date:DEC 12, 2016 Meeting Type:ANNUAL Ticker:BRKS Security ID:114340102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director A. Clinton Allen Management For For 1.2 Elect Director Robyn C. Davis Management For For 1.3 Elect Director Joseph R. Martin Management For For 1.4 Elect Director John K. McGillicuddy Management For For 1.5 Elect Director Krishna G. Palepu Management For For 1.6 Elect Director Kirk P. Pond Management For For 1.7 Elect Director Stephen S. Schwartz Management For For 1.8 Elect Director Alfred Woollacott, III Management For For 1.9 Elect Director Mark. S. Wrighton Management For For 1.10 Elect Director Ellen M. Zane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify PricewaterhouseCoopers, LLP as Auditors Management For For BUNGE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ernest G. Bachrach Management For For 1b Elect Director Enrique H. Boilini Management For For 1c Elect Director Carol M. Browner Management For For 1d Elect Director Paul Cornet de Ways-Ruart Management For For 1e Elect Director Andrew Ferrier Management For For 1f Elect Director Andreas Fibig Management For For 1g Elect Director Kathleen Hyle Management For For 1h Elect Director L. Patrick Lupo Management For Against 1i Elect Director John E. McGlade Management For For 1j Elect Director Soren Schroder Management For Against 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Omnibus Stock Plan Management For For CAPITAL ONE FINANCIAL CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:COF Security ID:14040H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Richard D. Fairbank Management For For 1B Elect Director Ann Fritz Hackett Management For For 1C Elect Director Lewis Hay, III Management For For 1D Elect Director Benjamin P. Jenkins, III Management For For 1E Elect Director Peter Thomas Killalea Management For For 1F Elect Director Pierre E. Leroy Management For For 1G Elect Director Peter E. Raskind Management For For 1H Elect Director Mayo A. Shattuck, III Management For For 1I Elect Director Bradford H. Warner Management For For 1J Elect Director Catherine G. West Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Nonqualified Employee Stock Purchase Plan Management For For 6 Provide Right to Act by Written Consent Shareholder Against For CENTURY ALUMINUM COMPANY Meeting Date:JUN 19, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:CENX Security ID:156431108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jarl Berntzen Management For For 1.2 Elect Director Michael Bless Management For For 1.3 Elect Director Errol Glasser Management For For 1.4 Elect Director Daniel Goldberg Management For For 1.5 Elect Director Terence Wilkinson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CHART INDUSTRIES, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:GTLS Security ID:16115Q308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Samuel F. Thomas Management For For 1.2 Elect Director W. Douglas Brown Management For For 1.3 Elect Director Richard E. Goodrich Management For For 1.4 Elect Director William C. Johnson Management For For 1.5 Elect Director Terrence J. Keating Management For For 1.6 Elect Director Steven W. Krablin Management For For 1.7 Elect Director Michael L. Molinini Management For For 1.8 Elect Director Elizabeth G. Spomer Management For For 1.9 Elect Director Thomas L. Williams Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For CHEVRON CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Wanda M. Austin Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Dambisa F. Moyo Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 1l Elect Director Michael K. Wirth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2-degree Scenario *Withdrawn Resolution* Shareholder None None 8 Assess and Report on Transition to a Low Carbon Economy Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against Against 10 Require Director Nominee with Environmental Experience Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against CHUBB LIMITED Meeting Date:MAY 18, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:CB Security ID:H1467J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2.1 Allocate Disposable Profit Management For For 2.2 Approve Dividend Distribution From Legal Reserves Through Capital Contributions Reserve Subaccount Management For For 3 Approve Discharge of Board and Senior Management Management For For 4.1 Ratify PricewaterhouseCoopers AG (Zurich) as Auditors Management For For 4.2 Ratify PricewaterhouseCoopers LLP (United States) as Independent Registered Accounting Firm as Auditors Management For For 4.3 Ratify BDO AG (Zurich) as Special Auditors Management For For 5.1 Elect Director Evan G. Greenberg Management For For 5.2 Elect Director Robert M. Hernandez Management For For 5.3 Elect Director Michael G. Atieh Management For For 5.4 Elect Director Sheila P. Burke Management For For 5.5 Elect Director James I. Cash Management For For 5.6 Elect Director Mary Cirillo Management For For 5.7 Elect Director Michael P. Connors Management For For 5.8 Elect Director John A. Edwardson Management For For 5.9 Elect Director Leo F. Mullin Management For For 5.10 Elect Director Kimberly A. Ross Management For For 5.11 Elect Director Robert W. Scully Management For For 5.12 Elect Director Eugene B. Shanks, Jr. Management For For 5.13 Elect Director Theodore E. Shasta Management For For 5.14 Elect Director David H. Sidwell Management For For 5.15 Elect Director Olivier Steimer Management For For 5.16 Elect Director James M. Zimmerman Management For For 6 Elect Evan G. Greenberg as Board Chairman Management For Against 7.1 Appoint Michael P. Connors as Member of the Compensation Committee Management For For 7.2 Appoint Mary Cirillo as Member of the Compensation Committee Management For For 7.3 Appoint Robert M. Hernandez as Member of the Compensation Committee Management For For 7.4 Appoint Robert W. Scully as Member of the Compensation Committee Management For For 7.5 Appoint James M. Zimmerman as Member of the Compensation Committee Management For For 8 Designate Homburger AG as Independent Proxy Management For For 9 Approve Qualified Employee Stock Purchase Plan Management For For 10.1 Approve the Increase in Maximum Aggregate Remuneration of Directors Management For For 10.2 Approve Remuneration of Executive Management in the Amount of USD 41 Million for Fiscal 2018 Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Transact Other Business (Voting) Management For Against CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against Against 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di Iorio Management For For 1.5 Elect Director William P. Hankowsky Management For Against 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. "Lee" Higdon Management For For 1.8 Elect Director Charles J. "Bud" Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CLOUD PEAK ENERGY INC. Meeting Date:MAY 10, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:CLD Security ID:18911Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William T. Fox, III Management For For 1b Elect Director Robert Skaggs Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Omnibus Stock Plan Management For For 7 Amend Omnibus Stock Plan Management For For COMERICA INCORPORATED Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Michael E. Collins Management For For 1.3 Elect Director Roger A. Cregg Management For For 1.4 Elect Director T. Kevin DeNicola Management For For 1.5 Elect Director Jacqueline P. Kane Management For For 1.6 Elect Director Richard G. Lindner Management For For 1.7 Elect Director Alfred A. Piergallini Management For For 1.8 Elect Director Robert S. Taubman Management For For 1.9 Elect Director Reginald M. Turner, Jr. Management For For 1.10 Elect Director Nina G. Vaca Management For For 1.11 Elect Director Michael G. Van de Ven Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CORNING INCORPORATED Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Daniel P. Huttenlocher Management For For 1.8 Elect Director Kurt M. Landgraf Management For For 1.9 Elect Director Kevin J. Martin Management For For 1.10 Elect Director Deborah D. Rieman Management For For 1.11 Elect Director Hansel E. Tookes, II Management For For 1.12 Elect Director Wendell P. Weeks Management For For 1.13 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For CUBIC CORPORATION Meeting Date:FEB 20, 2017 Record Date:DEC 23, 2016 Meeting Type:ANNUAL Ticker:CUB Security ID:229669106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter C. Zable Management For For 1.2 Elect Director Bruce G. Blakley Management For For 1.3 Elect Director Maureen Breakiron-Evans Management For For 1.4 Elect Director Bradley H. Feldmann Management For For 1.5 Elect Director Edwin A. Guiles Management For For 1.6 Elect Director Janice M. Hamby Management For For 1.7 Elect Director Steven J. Norris Management For For 1.8 Elect Director John H. Warner, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director David A. Hager Management For For 1.4 Elect Director Robert H. Henry Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Review Public Policy Advocacy on Climate Change Shareholder Against Against 8 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against For 10 Report on Using Oil and Gas Reserve Metrics for Named Executive's Compensation Shareholder Against Against DOMTAR CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Giannella Alvarez Management For For 1.2 Elect Director Robert E. Apple Management For For 1.3 Elect Director David J. Illingworth Management For For 1.4 Elect Director Brian M. Levitt Management For For 1.5 Elect Director David G. Maffucci Management For For 1.6 Elect Director Pamela B. Strobel Management For For 1.7 Elect Director Denis Turcotte Management For For 1.8 Elect Director John D. Williams Management For For 1.9 Elect Director Mary A. Winston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For EVERSOURCE ENERGY Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director James J. Judge Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Provide Proxy Access Right Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For FABRINET Meeting Date:DEC 15, 2016 Record Date:OCT 17, 2016 Meeting Type:ANNUAL Ticker:FN Security ID:G3323L100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Homa Bahrami Management For For 1.2 Elect Director Rollance E. Olson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify PricewaterhouseCoopers ABAS Ltd. as Auditors Management For For FARMERS & MERCHANTS BANK OF LONG BEACH Meeting Date:JUL 21, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:FMBL Security ID:308243104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Darling Management For For 1.2 Elect Director Walter M. Florie Management For For 1.3 Elect Director William G. Hayter Management For For 1.4 Elect Director Timothy W. Jackert Management For For 1.5 Elect Director Lawrence J. McLaughlin Management For Withhold 1.6 Elect Director Daniel K. Walker Management For For 1.7 Elect Director Timothy M. Wilson Management For For 2 Ratify KPMG LLP as Auditors Management For Abstain FTI CONSULTING, INC. Meeting Date:JUN 07, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:FCN Security ID:302941109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Brenda J. Bacon Management For For 1b Elect Director Mark S. Bartlett Management For For 1c Elect Director Claudio Costamagna Management For For 1d Elect Director Vernon Ellis Management For For 1e Elect Director Nicholas C. Fanandakis Management For For 1f Elect Director Steven H. Gunby Management For For 1g Elect Director Gerard E. Holthaus Management For For 1h Elect Director Laureen E. Seeger Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year GENERAL MOTORS COMPANY Meeting Date:JUN 06, 2017 Record Date:APR 07, 2017 Meeting Type:PROXY CONTEST Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Proxy Card) 1.1 Elect Director Joseph J. Ashton Management For For 1.2 Elect Director Mary T. Barra Management For For 1.3 Elect Director Linda R. Gooden Management For For 1.4 Elect Director Joseph Jimenez Management For For 1.5 Elect Director Jane L. Mendillo Management For For 1.6 Elect Director Michael G. Mullen Management For For 1.7 Elect Director James J. Mulva Management For For 1.8 Elect Director Patricia F. Russo Management For For 1.9 Elect Director Thomas M. Schoewe Management For For 1.10 Elect Director Theodore M. Solso Management For For 1.11 Elect Director Carol M. Stephenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against For 7 Creation of Dual-Class Common Stock Shareholder Against Against Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Proxy Card) 1.1 Elect Directors Leo Hindery, Jr. Shareholder For Did Not Vote 1.2 Elect Director Vinit Sethi Shareholder For Did Not Vote 1.3 Elect Director William N. Thorndike, Jr. Shareholder For Did Not Vote 1.4 Management Nominee Joseph J. Ashton Shareholder For Did Not Vote 1.5 Management Nominee Mary T. Barra Shareholder For Did Not Vote 1.6 Management Nominee Linda R. Gooden Shareholder For Did Not Vote 1.7 Management Nominee Joseph Jimenez Shareholder For Did Not Vote 1.8 Management Nominee James J. Mulva Shareholder For Did Not Vote 1.9 Management Nominee Patricia F. Russo Shareholder For Did Not Vote 1.10 Management Nominee Thomas M. Schoewe Shareholder For Did Not Vote 1.11 Management Nominee Theodore M. Solso Shareholder For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 3 Approve Executive Incentive Bonus Plan Management For Did Not Vote 4 Approve Omnibus Stock Plan Management For Did Not Vote 5 Ratify Deloitte & Touche LLP as Auditors Management For Did Not Vote 6 Require Independent Board Chairman Shareholder Against Did Not Vote 7 Creation of Dual-Class Common Stock Shareholder For Did Not Vote GRAINCORP LTD. Meeting Date:FEB 24, 2017 Record Date:FEB 22, 2017 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3.1 Elect Peter Housden as a Director Management For For 3.2 Elect Simon Tregoning as a Director Management For For 4 Approve the Grant of Performance Rights to Mark Palmquist, Managing Director and Chief Executive Officer of the Company Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:SEP 26, 2016 Record Date:AUG 24, 2016 Meeting Type:SPECIAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 02, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Randall C. Ferguson, Jr. Management For For 1.4 Elect Director Gary D. Forsee Management For For 1.5 Elect Director Scott D. Grimes Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director Ann D. Murtlow Management For For 1.8 Elect Director Sandra J. Price Management For For 1.9 Elect Director John J. Sherman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report Analyzing Profit Potential Based on Renewable Energy Metrics Shareholder Against Against 6 Report on Lobbying Payments and Political Contributions Shareholder Against For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Elizabeth L. Axelrod Management For For 1.2 Elect Director Richard I. Beattie Management For For 1.3 Elect Director Clare M. Chapman Management For For 1.4 Elect Director Gary E. Knell Management For For 1.5 Elect Director Lyle Logan Management For For 1.6 Elect Director Willem Mesdag Management For For 1.7 Elect Director Tracy R. Wolstencroft Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HELMERICH & PAYNE, INC. Meeting Date:MAR 01, 2017 Record Date:JAN 06, 2017 Meeting Type:ANNUAL Ticker:HP Security ID:423452101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Randy A. Foutch Management For Against 1b Elect Director Hans Helmerich Management For For 1c Elect Director John W. Lindsay Management For For 1d Elect Director Paula Marshall Management For Against 1e Elect Director Thomas A. Petrie Management For For 1f Elect Director Donald F. Robillard, Jr. Management For For 1g Elect Director Edward B. Rust, Jr. Management For For 1h Elect Director John D. Zeglis Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year IDACORP, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas E. Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Annette G. Elg Management For For 1.5 Elect Director Ronald W. Jibson Management For For 1.6 Elect Director Judith A. Johansen Management For For 1.7 Elect Director Dennis L. Johnson Management For For 1.8 Elect Director J. LaMont Keen Management For For 1.9 Elect Director Christine King Management For For 1.10 Elect Director Richard J. Navarro Management For For 1.11 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For IRIDIUM COMMUNICATIONS INC. Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:IRDM Security ID:46269C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Niehaus Management For For 1.2 Elect Director Thomas C. Canfield Management For For 1.3 Elect Director Matthew J. Desch Management For For 1.4 Elect Director Thomas J. Fitzpatrick Management For Withhold 1.5 Elect Director Jane L. Harman Management For For 1.6 Elect Director Alvin B. Krongard Management For For 1.7 Elect Director Eric T. Olson Management For For 1.8 Elect Director Steven B. Pfeiffer Management For For 1.9 Elect Director Parker W. Rush Management For For 1.10 Elect Director Henrik O. Schliemann Management For For 1.11 Elect Director S. Scott Smith Management For For 1.12 Elect Director Barry J. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For JPMORGAN CHASE & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:JPM Security ID:46625H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda B. Bammann Management For For 1b Elect Director James A. Bell Management For For 1c Elect Director Crandall C. Bowles Management For For 1d Elect Director Stephen B. Burke Management For For 1e Elect Director Todd A. Combs Management For For 1f Elect Director James S. Crown Management For For 1g Elect Director James Dimon Management For For 1h Elect Director Timothy P. Flynn Management For For 1i Elect Director Laban P. Jackson, Jr. Management For For 1j Elect Director Michael A. Neal Management For For 1k Elect Director Lee R. Raymond Management For For 1l Elect Director William C. Weldon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For 6 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against Against 7 Clawback Amendment Shareholder Against Against 8 Report on Gender Pay Gap Shareholder Against Against 9 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 10 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against For M.D.C. HOLDINGS, INC. Meeting Date:APR 24, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:MDC Security ID:552676108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David D. Mandarich Management For For 1.2 Elect Director Paris G. Reece, III Management For Withhold 1.3 Elect Director David Siegel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For MCDERMOTT INTERNATIONAL, INC. Meeting Date:MAY 05, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:MDR Security ID:580037109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Bookout, III Management For For 1.2 Elect Director David Dickson Management For For 1.3 Elect Director Stephen G. Hanks Management For For 1.4 Elect Director Erich Kaeser Management For For 1.5 Elect Director Gary P. Luquette Management For For 1.6 Elect Director William H. Schumann, III Management For For 1.7 Elect Director Mary L. Shafer-Malicki Management For For 1.8 Elect Director David A. Trice Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For METLIFE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director David L. Herzog Management For For 1.4 Elect Director R. Glenn Hubbard Management For For 1.5 Elect Director Steven A. Kandarian Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director Edward J. Kelly, III Management For For 1.8 Elect Director William E. Kennard Management For For 1.9 Elect Director James M. Kilts Management For For 1.10 Elect Director Catherine R. Kinney Management For For 1.11 Elect Director Denise M. Morrison Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For MKS INSTRUMENTS, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:MKSI Security ID:55306N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Bertucci Management For For 1.2 Elect Director Gregory R. Beecher Management For For 1.3 Elect Director Rick D. Hess Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MORGAN STANLEY Meeting Date:MAY 22, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Erskine B. Bowles Management For For 1b Elect Director Alistair Darling Management For For 1c Elect Director Thomas H. Glocer Management For For 1d Elect Director James P. Gorman Management For For 1e Elect Director Robert H. Herz Management For For 1f Elect Director Nobuyuki Hirano Management For For 1g Elect Director Klaus Kleinfeld Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Dennis M. Nally Management For For 1j Elect Director Hutham S. Olayan Management For For 1k Elect Director James W. Owens Management For For 1l Elect Director Ryosuke Tamakoshi Management For For 1m Elect Director Perry M. Traquina Management For For 1n Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For Against 6 Amend Non-Employee Director Omnibus Stock Plan Management For For 7 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 8 Prohibit Accelerated Vesting of Awards to Pursue Government Service Shareholder Against For MUELLER INDUSTRIES, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For For 1.6 Elect Director John B. Hansen Management For For 1.7 Elect Director Terry Hermanson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year NATIONAL HEALTHCARE CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:NHC Security ID:635906100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director W. Andrew Adams Management For Against 1b Elect Director Ernest G. Burgess, III Management For Against 1c Elect Director Emil E. Hassan Management For For 1d Elect Director Stephen F. Flatt Management For For 2 Increase Authorized Common Stock Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year NATIONAL WESTERN LIFE GROUP, INC. Meeting Date:JUN 23, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:NWLI Security ID:638517102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David S. Boone Management For For 1.2 Elect Director Stephen E. Glasgow Management For For 1.3 Elect Director E. J. Pederson Management For For 2 Ratify BKD, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year NEWS CORPORATION Meeting Date:NOV 10, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:NWS Security ID:65249B208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director K. Rupert Murdoch Management For For 1b Elect Director Lachlan K. Murdoch Management For Against 1c Elect Director Robert J. Thomson Management For For 1d Elect Director Jose Maria Aznar Management For Against 1e Elect Director Natalie Bancroft Management For Against 1f Elect Director Peter L. Barnes Management For For 1g Elect Director Elaine L. Chao Management For For 1h Elect Director Joel I. Klein Management For For 1i Elect Director James R. Murdoch Management For Against 1j Elect Director Ana Paula Pessoa Management For For 1k Elect Director Masroor Siddiqui Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Spencer Abraham Management For For 1b Elect Director Howard I. Atkins Management For For 1c Elect Director Eugene L. Batchelder Management For For 1d Elect Director John E. Feick Management For For 1e Elect Director Margaret M. Foran Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Vicki Hollub Management For For 1h Elect Director William R. Klesse Management For For 1i Elect Director Jack B. Moore Management For For 1j Elect Director Avedick B. Poladian Management For For 1k Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against Against 7 Report on Methane Emissions and Flaring Targets Shareholder Against Against 8 Report on Political Contributions and Expenditures Shareholder Against Against ORBCOMM INC. Meeting Date:APR 19, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:ORBC Security ID:68555P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc J. Eisenberg Management For For 1.2 Elect Director Timothy Kelleher Management For For 1.3 Elect Director John Major Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PHOTRONICS, INC. Meeting Date:MAR 07, 2017 Record Date:JAN 16, 2017 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Peter S. Kirlin Management For For 1.5 Elect Director Constantine S. Macricostas Management For For 1.6 Elect Director George Macricostas Management For Withhold 1.7 Elect Director Mitchell G. Tyson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PNM RESOURCES, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman P. Becker Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Sidney M. Gutierrez Management For For 1.6 Elect Director Maureen T. Mullarkey Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 6 Report on Financial Risks of Stranded Carbon Assets Shareholder Against Against PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gilbert F. Casellas Management For For 1.3 Elect Director Mark B. Grier Management For For 1.4 Elect Director Martina Hund-Mejean Management For For 1.5 Elect Director Karl J. Krapek Management For For 1.6 Elect Director Peter R. Lighte Management For For 1.7 Elect Director George Paz Management For For 1.8 Elect Director Sandra Pianalto Management For For 1.9 Elect Director Christine A. Poon Management For For 1.10 Elect Director Douglas A. Scovanner Management For For 1.11 Elect Director John R. Strangfeld Management For For 1.12 Elect Director Michael A. Todman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For QEP RESOURCES, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:QEP Security ID:74733V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert F. Heinemann Management For For 1b Elect Director Michael J. Minarovic Management For For 1c Elect Director David A. Trice Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Eliminate Supermajority Vote Requirement Management For For REGAL BELOIT CORPORATION Meeting Date:MAY 01, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher L. Doerr Management For For 1b Elect Director Thomas J. Fischer Management For For 1c Elect Director Mark J. Gliebe Management For For 1d Elect Director Rakesh Sachdev Management For Against 1e Elect Director Curtis W. Stoelting Management For For 1f Elect Director Jane L. Warner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For REGIONS FINANCIAL CORPORATION Meeting Date:APR 20, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:RF Security ID:7591EP100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carolyn H. Byrd Management For For 1b Elect Director David J. Cooper, Sr. Management For For 1c Elect Director Don DeFosset Management For For 1d Elect Director Samuel A. Di Piazza, Jr. Management For For 1e Elect Director Eric C. Fast Management For For 1f Elect Director O. B. Grayson Hall, Jr. Management For For 1g Elect Director John D. Johns Management For For 1h Elect Director Ruth Ann Marshall Management For For 1i Elect Director Susan W. Matlock Management For For 1j Elect Director John E. Maupin, Jr. Management For For 1k Elect Director Charles D. McCrary Management For For 1l Elect Director James T. Prokopanko Management For For 1m Elect Director Lee J. Styslinger, III Management For For 1n Elect Director Jose S. Suquet Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RELIANCE STEEL & ALUMINUM CO. Meeting Date:MAY 17, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:RS Security ID:759509102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sarah J. Anderson Management For For 1b Elect Director Karen W. Colonias Management For For 1c Elect Director John G. Figueroa Management For For 1d Elect Director Thomas W. Gimbel Management For For 1e Elect Director David H. Hannah Management For For 1f Elect Director Douglas M. Hayes Management For For 1g Elect Director Mark V. Kaminski Management For For 1h Elect Director Robert A. McEvoy Management For For 1i Elect Director Gregg J. Mollins Management For For 1j Elect Director Andrew G. Sharkey, III Management For For 1k Elect Director Douglas W. Stotlar Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For ROGERS CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ROG Security ID:775133101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith L. Barnes Management For For 1.2 Elect Director Michael F. Barry Management For For 1.3 Elect Director Bruce D. Hoechner Management For For 1.4 Elect Director Carol R. Jensen Management For For 1.5 Elect Director Ganesh Moorthy Management For For 1.6 Elect Director Helene Simonet Management For For 1.7 Elect Director Peter C. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROWAN COMPANIES PLC Meeting Date:MAY 25, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William E. Albrecht Management For For 1b Elect Director Thomas P. Burke Management For For 1c Elect Director Thomas R. Hix Management For For 1d Elect Director Jack B. Moore Management For For 1e Elect Director Thierry Pilenko Management For For 1f Elect Director Suzanne P. Nimocks Management For For 1g Elect Director John J. Quicke Management For For 1h Elect Director Tore I. Sandvold Management For For 1i Elect Director Charles L. Szews Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Remuneration Policy Management For For 5 Approve Remuneration Report Management For For 6 Accept Financial Statements and Statutory Reports Management For For 7 Ratify Deloitte U.S as Auditors Management For For 8 Reappoint Deloitte U.K. as Auditors Management For For 9 Authorize Board to Fix Remuneration of Auditors Management For For 10 Amend Omnibus Stock Plan Management For For 11 Resolution to Approve the Form of Share Repurchase Contracts and Repurchase Counterparties Management For For 12 Resolution Authorizing the Board to Allot Equity Securities Management For For 13 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For 14 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For ROYAL DUTCH SHELL PLC Meeting Date:MAY 23, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:RDSA Security ID:780259206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Elect Catherine Hughes as Director Management For For 5 Elect Roberto Setubal as Director Management For For 6 Re-elect Ben van Beurden as Director Management For For 7 Re-elect Guy Elliott as Director Management For For 8 Re-elect Euleen Goh as Director Management For For 9 Re-elect Charles Holliday as Director Management For For 10 Re-elect Gerard Kleisterlee as Director Management For For 11 Re-elect Sir Nigel Sheinwald as Director Management For For 12 Re-elect Linda Stuntz as Director Management For For 13 Elect Jessica Uhl as Director Management For For 14 Re-elect Hans Wijers as Director Management For For 15 Re-elect Gerrit Zalm as Director Management For For 16 Reappoint Ernst & Young LLP as Auditors Management For For 17 Authorise the Audit Committee to Fix Remuneration of Auditors Management For For 18 Authorise Issue of Equity with Pre-emptive Rights Management For For 19 Authorise Issue of Equity without Pre-emptive Rights Management For For 20 Authorise Market Purchase of Ordinary Shares Management For For 21 Request Shell to Set and Publish Targets for Reducing Greenhouse Gas (GHG) Emissions Shareholder Against Against RUBY TUESDAY, INC. Meeting Date:OCT 05, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:RT Security ID:781182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James J. Buettgen - Resigned Management None None 1b Elect Director Bernard Lanigan, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For SANDERSON FARMS, INC. Meeting Date:FEB 09, 2017 Record Date:DEC 15, 2016 Meeting Type:ANNUAL Ticker:SAFM Security ID:800013104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lampkin Butts Management For For 1.2 Elect Director Beverly Hogan Management For For 1.3 Elect Director Phil K. Livingston Management For For 1.4 Elect Director Joe F. Sanderson, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Adopt a Policy to Phase Out Use of Medically Important Antibiotics For Growth Promotion and Disease Prevention Shareholder Against Against SCHOLASTIC CORPORATION Meeting Date:SEP 21, 2016 Record Date:JUL 29, 2016 Meeting Type:ANNUAL Ticker:SCHL Security ID:807066105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James W. Barge Management For For 1.2 Elect Director John L. Davies Management For For TENARIS SA Meeting Date:MAY 03, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:TEN Security ID:L90272102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive and Approve Board's and Auditor's Reports Re: Consolidated Financial Statements and Statutory Reports Management For Did Not Vote 2 Approve Consolidated Financial Statements and Statutory Reports Management For Did Not Vote 3 Approve Financial Statements Management For Did Not Vote 4 Approve Allocation of Income and Dividends Management For Did Not Vote 5 Approve Discharge of Directors Management For Did Not Vote 6 Elect Directors (Bundled) Management For Did Not Vote 7 Approve Remuneration of Directors Management For Did Not Vote 8 Approve Auditors and Authorize Board to Fix Their Remuneration Management For Did Not Vote 9 Allow Electronic Distribution of Company Documents to Shareholders Management For Did Not Vote TEREX CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:TEX Security ID:880779103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paula H. J. Cholmondeley Management For For 1b Elect Director Donald DeFosset Management For For 1c Elect Director John L. Garrison, Jr. Management For For 1d Elect Director Thomas J. Hansen Management For For 1e Elect Director Matthew Hepler Management For For 1f Elect Director Raimund Klinkner Management For For 1g Elect Director David A. Sachs Management For For 1h Elect Director Oren G. Shaffer Management For For 1i Elect Director David C. Wang Management For For 1j Elect Director Scott W. Wine Management For Against 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Amend Nonqualified Employee Stock Purchase Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year TETRA TECH, INC. Meeting Date:MAR 02, 2017 Record Date:JAN 06, 2017 Meeting Type:ANNUAL Ticker:TTEK Security ID:88162G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dan L. Batrack Management For For 1.2 Elect Director Hugh M. Grant Management For For 1.3 Elect Director Patrick C. Haden Management For For 1.4 Elect Director J. Christopher Lewis Management For For 1.5 Elect Director Joanne M. Maguire Management For For 1.6 Elect Director Kimberly e. Ritrievi Management For For 1.7 Elect Director Albert E. Smith Management For For 1.8 Elect Director J. Kenneth Thompson Management For For 1.9 Elect Director Kirsten M. Volpi Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For THE BANK OF NEW YORK MELLON CORPORATION Meeting Date:APR 11, 2017 Record Date:FEB 10, 2017 Meeting Type:ANNUAL Ticker:BK Security ID:064058100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Z. Cook Management For For 1.2 Elect Director Nicholas M. Donofrio Management For For 1.3 Elect Director Joseph J. Echevarria Management For For 1.4 Elect Director Edward P. Garden Management For For 1.5 Elect Director Jeffrey A. Goldstein Management For For 1.6 Elect Director Gerald L. Hassell Management For For 1.7 Elect Director John M. Hinshaw Management For For 1.8 Elect Director Edmund F. "Ted" Kelly Management For For 1.9 Elect Director John A. Luke, Jr. Management For For 1.10 Elect Director Jennifer B. Morgan Management For For 1.11 Elect Director Mark A. Nordenberg Management For For 1.12 Elect Director Elizabeth E. Robinson Management For For 1.13 Elect Director Samuel C. Scott, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Report on and Assess Proxy Voting Policies in Relation to Climate Change Position Shareholder Against Against THE MOSAIC COMPANY Meeting Date:MAY 18, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy E. Cooper Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Timothy S. Gitzel Management For For 1d Elect Director Denise C. Johnson Management For For 1e Elect Director Emery N. Koenig Management For For 1f Elect Director Robert L. Lumpkins Management For For 1g Elect Director William T. Monahan Management For For 1h Elect Director James ('Joc') C. O'Rourke Management For For 1i Elect Director James L. Popowich Management For For 1j Elect Director David T. Seaton Management For For 1k Elect Director Steven M. Seibert Management For For 1l Elect Director Kelvin W. Westbrook Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 25, 2017 Record Date:FEB 03, 2017 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Bunch Management For Against 1.2 Elect Director Marjorie Rodgers Cheshire Management For For 1.3 Elect Director William S. Demchak Management For For 1.4 Elect Director Andrew T. Feldstein Management For For 1.5 Elect Director Daniel R. Hesse Management For For 1.6 Elect Director Kay Coles James Management For For 1.7 Elect Director Richard B. Kelson Management For For 1.8 Elect Director Jane G. Pepper Management For For 1.9 Elect Director Donald J. Shepard Management For For 1.10 Elect Director Lorene K. Steffes Management For For 1.11 Elect Director Dennis F. Strigl Management For For 1.12 Elect Director Michael J. Ward Management For For 1.13 Elect Director Gregory D. Wasson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Patricia L. Higgins Management For For 1f Elect Director William J. Kane Management For For 1g Elect Director Cleve L. Killingsworth, Jr. Management For For 1h Elect Director Philip T. (Pete) Ruegger, III Management For For 1i Elect Director Todd C. Schermerhorn Management For For 1j Elect Director Alan D. Schnitzer Management For For 1k Elect Director Donald J. Shepard Management For For 1l Elect Director Laurie J. Thomsen Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Report on Gender Pay Gap Shareholder Against Against 8 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against TIME INC. Meeting Date:JUN 29, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:TIME Security ID:887228104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Battista Management For For 1b Elect Director David A. Bell Management For For 1c Elect Director John M. Fahey, Jr. Management For For 1d Elect Director Manuel A. Fernandez Management For For 1e Elect Director Dennis J. FitzSimons Management For For 1f Elect Director Betsy D. Holden Management For For 1g Elect Director Kay Koplovitz Management For For 1h Elect Director Ronald S. Rolfe Management For For 1i Elect Director Dan Rosensweig Management For For 1j Elect Director Michael P. Zeisser Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against TIMKENSTEEL CORPORATION Meeting Date:MAY 02, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:TMST Security ID:887399103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall H. Edwards Management For For 1.2 Elect Director Ward J. Timken, Jr. Management For For 1.3 Elect Director Randall A. Wotring Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TOLL BROTHERS, INC. Meeting Date:MAR 14, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:TOL Security ID:889478103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert I. Toll Management For For 1.2 Elect Director Douglas C. Yearley, Jr. Management For For 1.3 Elect Director Edward G. Boehne Management For For 1.4 Elect Director Richard J. Braemer Management For For 1.5 Elect Director Christine N. Garvey Management For For 1.6 Elect Director Carl B. Marbach Management For For 1.7 Elect Director John A. McLean Management For For 1.8 Elect Director Stephen A. Novick Management For For 1.9 Elect Director Paul E. Shapiro Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Qualified Employee Stock Purchase Plan Management For For TRINITY PLACE HOLDINGS INC. Meeting Date:JUN 15, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:TPHS Security ID:89656D101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan Cohen Management For For 1.2 Elect Director Matthew Messinger Management For For 1.3 Elect Director Keith Pattiz Management For For 2 Ratify BDO USA, LLP as Auditors Management For For VAIL RESORTS, INC. Meeting Date:DEC 08, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MTN Security ID:91879Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan L. Decker Management For For 1b Elect Director Roland A. Hernandez Management For For 1c Elect Director Robert A. Katz Management For For 1d Elect Director John T. Redmond Management For For 1e Elect Director Michele Romanow Management For For 1f Elect Director Hilary A. Schneider Management For For 1g Elect Director D. Bruce Sewell Management For For 1h Elect Director John F. Sorte Management For For 1i Elect Director Peter A. Vaughn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For VALERO ENERGY CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:VLO Security ID:91913Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director H. Paulett Eberhart Management For For 1b Elect Director Joseph W. Gorder Management For For 1c Elect Director Kimberly S. Greene Management For For 1d Elect Director Deborah P. Majoras Management For For 1e Elect Director Donald L. Nickles Management For For 1f Elect Director Philip J. Pfeiffer Management For For 1g Elect Director Robert A. Profusek Management For For 1h Elect Director Susan Kaufman Purcell Management For For 1i Elect Director Stephen M. Waters Management For For 1j Elect Director Randall J. Weisenburger Management For For 1k Elect Director Rayford Wilkins, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WESCO INTERNATIONAL, INC. Meeting Date:MAY 31, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:WCC Security ID:95082P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sandra Beach Lin Management For For 1.2 Elect Director John J. Engel Management For For 1.3 Elect Director Matthew J. Espe Management For For 1.4 Elect Director Bobby J. Griffin Management For For 1.5 Elect Director John K. Morgan Management For For 1.6 Elect Director Steven A. Raymund Management For For 1.7 Elect Director James L. Singleton Management For For 1.8 Elect Director Lynn M. Utter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For Franklin MicroCap Value Fund ACMAT CORPORATION Meeting Date:JUN 29, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:ACMTA Security ID:004616207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry W. Nozko, Jr. Management For Withhold 1.2 Elect Director Henry W. Nozko, III Management For Withhold 1.3 Elect Director Andrew M. Sullivan, Jr. Management For Withhold 2 Ratify KPMG LLP as Auditors Management For Abstain ADAMS RESOURCES & ENERGY, INC. Meeting Date:MAY 03, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:AE Security ID:006351308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas S. Smith Management For For 1.2 Elect Director E. C. Reinauer, Jr. Management For For 1.3 Elect Director Townes G. Pressler Management For For 1.4 Elect Director Larry E. Bell Management For Withhold 1.5 Elect Director Michelle A. Earley Management For For 1.6 Elect Director Murray E. Brasseux Management For For 1.7 Elect Director Richard C. Jenner Management For For 1.8 Elect Director W. R. Scofield Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year AEGEAN MARINE PETROLEUM NETWORK INC. Meeting Date:JUN 08, 2017 Record Date:MAY 01, 2017 Meeting Type:ANNUAL Ticker:ANW Security ID:Y0017S102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Georgiopoulos Management For Against 1.2 Elect Director John Tavlarios Management For Against 1.3 Elect Director Spyridon Fokas Management For Against 2 Ratify PricewaterhouseCoopers S.A. as Auditors Management For For ALAMO GROUP INC. Meeting Date:MAY 04, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:ALG Security ID:011311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roderick R. Baty Management For For 1.2 Elect Director Robert P. Bauer Management For For 1.3 Elect Director Eric P. Etchart Management For For 1.4 Elect Director David W. Grzelak Management For For 1.5 Elect Director Tracy C. Jokinen Management For For 1.6 Elect Director Gary L. Martin Management For For 1.7 Elect Director Ronald A. Robinson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For ALASKA COMMUNICATIONS SYSTEMS GROUP, INC. Meeting Date:JUN 06, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:ALSK Security ID:01167P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward (Ned) J. Hayes, Jr. Management For For 1.2 Elect Director Margaret L. Brown Management For For 1.3 Elect Director David W. Karp Management For For 1.4 Elect Director Peter D. Ley Management For For 1.5 Elect Director Brian A. Ross Management For For 1.6 Elect Director Anand Vadapalli Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Moss Adams LLP as Auditors Management For For AMERICA'S CAR-MART, INC. Meeting Date:AUG 31, 2016 Record Date:JUL 18, 2016 Meeting Type:ANNUAL Ticker:CRMT Security ID:03062T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel J. Englander Management For For 1.2 Elect Director Kenny Gunderman Management For For 1.3 Elect Director William H. Henderson Management For For 1.4 Elect Director Eddie L. Hight Management For For 1.5 Elect Director Robert Cameron Smith Management For For 1.6 Elect Director Jim von Gremp Management For For 1.7 Elect Director Jeffrey A. Williams Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For ARBOR REALTY TRUST, INC. Meeting Date:MAY 17, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:ABR Security ID:038923108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ivan Kaufman Management For For 1.2 Elect Director Melvin F. Lazar Management For For 1.3 Elect Director George Tsunis Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year ARDMORE SHIPPING CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:ASC Security ID:Y0207T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter Swift Management For For 1.2 Elect Director Albert Enste Management For For ARMSTRONG FLOORING, INC. Meeting Date:JUN 02, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:AFI Security ID:04238R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen S. Lane Management For For 1b Elect Director Michael W. Malone Management For For 1c Elect Director Jacob H. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For ATN INTERNATIONAL, INC. Meeting Date:JUN 15, 2017 Record Date:APR 21, 2017 Meeting Type:ANNUAL Ticker:ATNI Security ID:00215F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Martin L. Budd Management For For 1b Elect Director Bernard J. Bulkin Management For For 1c Elect Director Michael T. Flynn Management For For 1d Elect Director Liane J. Pelletier Management For Against 1e Elect Director Cornelius B. Prior, Jr. Management For For 1f Elect Director Michael T. Prior Management For For 1g Elect Director Charles J. Roesslein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AXT, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:AXTI Security ID:00246W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Morris S. Young Management For For 1.2 Elect Director David C. Chang Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify BPM LLP as Auditors Management For For BAR HARBOR BANKSHARES Meeting Date:OCT 20, 2016 Record Date:AUG 29, 2016 Meeting Type:SPECIAL Ticker:BHB Security ID:066849100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For BAR HARBOR BANKSHARES Meeting Date:MAY 16, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:BHB Security ID:066849100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daina H. Belair Management For For 1.2 Elect Director Matthew L. Caras Management For For 1.3 Elect Director Leonard R. Cashman Management For For 1.4 Elect Director David M. Colter Management For For 1.5 Elect Director Steven H. Dimick Management For Withhold 1.6 Elect Director Martha T. Dudman Management For For 1.7 Elect Director Stephen W. Ensign Management For Withhold 1.8 Elect Director Lauri E. Fernald Management For For 1.9 Elect Director Curtis C. Simard Management For For 1.10 Elect Director Kenneth E. Smith Management For For 1.11 Elect Director Stephen R. Theroux Management For For 1.12 Elect Director Scott G. Toothaker Management For For 1.13 Elect Director David B. Woodside Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify RSM US LLP as Auditors Management For For BROADWIND ENERGY, INC. Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:BWEN Security ID:11161T207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Terence P. Fox Management For For 1b Elect Director Stephanie K. Kushner Management For Withhold 1c Elect Director Persio V. Lisboa Management For For 1d Elect Director David P. Reiland Management For For 1e Elect Director Thomas A. Wagner Management For For 1f Elect Director Cary B. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify RSM US LLP as Auditors Management For For BURNHAM HOLDINGS, INC. Meeting Date:APR 24, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:BURCA Security ID:122295108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Dodge, II Management For For 1.2 Elect Director John W. Lyman Management For For 1.3 Elect Director Robert P. Newcomer Management For For 2 Ratify Baker Tilly Virchow Krause, LLP as Auditors Management For Abstain CALERES, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:CAL Security ID:129500104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lee Capps, III Management For For 1.2 Elect Director Brenda C. Freeman Management For For 1.3 Elect Director Carla Hendra Management For For 1.4 Elect Director Patricia G. McGinnis Management For For 1.5 Elect Director Wenda Harris Millard Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year CELADON GROUP, INC. Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:CGI Security ID:150838100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul Will Management For For 1.2 Elect Director Catherine Langham Management For For 1.3 Elect Director Michael Miller Management For For 1.4 Elect Director Kenneth Buck, Jr. Management For Withhold 1.5 Elect Director Robert Long Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For CENTRAL STEEL AND WIRE COMPANY Meeting Date:APR 17, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:CSTW Security ID:155411101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Sullivan Management For Withhold 1.2 Elect Director Kevin G. Powers Management For Withhold 1.3 Elect Director Stephen E. Fuhrman Management For Withhold 1.4 Elect Director Ronald V. Kazmar Management For Withhold 1.5 Elect Director Hugh J. Barger, III Management For Withhold 2 Ratify KPMG LLP as Auditors Management For Abstain CITIZENS COMMUNITY BANCORP, INC. Meeting Date:MAR 28, 2017 Record Date:JAN 11, 2017 Meeting Type:ANNUAL Ticker:CZWI Security ID:174903104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard McHugh Management For Withhold 1.2 Elect Director Michael Swenson Management For For 2 Ratify Baker Tilly Virchow Krause, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year CLOUD PEAK ENERGY INC. Meeting Date:MAY 10, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:CLD Security ID:18911Q102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William T. Fox, III Management For For 1b Elect Director Robert Skaggs Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Omnibus Stock Plan Management For For 7 Amend Omnibus Stock Plan Management For For CONTINENTAL MATERIALS CORPORATION Meeting Date:MAY 24, 2017 Record Date:APR 05, 2017 Meeting Type:ANNUAL Ticker:CUO Security ID:211615307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Gidwitz Management For For 1.2 Elect Director Theodore R. Tetzlaff Management For Withhold 1.3 Elect Director Peter E. Thieriot Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Ratify BKD LLP as Auditors Management For For COUNTY BANCORP, INC. Meeting Date:JUN 20, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:ICBK Security ID:221907108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy J. Schneider Management For For 1.2 Elect Director Lynn D. Davis Management For For 1.3 Elect Director Andrew J. Steimle Management For For 1.4 Elect Director Kenneth R. Zacharias Management For For 2 Amend Articles of Incorporation to Set the Minimum Number of Directors at Ten and to Set the Number of Classes of Directors at Three Management For For 3 Amend Articles of Incorporation to Provide for Director and Officer Indemnification Management For For 4 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 5 Ratify CliftonLarsonAllen LLP as Auditors Management For For DELTA APPAREL, INC. Meeting Date:FEB 09, 2017 Record Date:DEC 16, 2016 Meeting Type:ANNUAL Ticker:DLA Security ID:247368103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Bradley Campbell Management For For 1.2 Elect Director Sam P. Cortez Management For For 1.3 Elect Director Elizabeth J. Gatewood Management For For 1.4 Elect Director G. Jay Gogue Management For For 1.5 Elect Director Robert W. Humphreys Management For For 1.6 Elect Director David G. Whalen Management For For 1.7 Elect Director Robert E. Staton, Sr. Management For For 1.8 Elect Director A. Alexander Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & young LLP as Auditors Management For For DUCOMMUN INCORPORATED Meeting Date:MAY 03, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:DCO Security ID:264147109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Baldridge Management For For 1.2 Elect Director Stephen G. Oswald Management For For 1.3 Elect Director Robert D. Paulson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management None One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DYNAMIC MATERIALS CORPORATION Meeting Date:NOV 04, 2016 Record Date:SEP 14, 2016 Meeting Type:SPECIAL Ticker:BOOM Security ID:267888105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change Company Name to DMC Global Inc. Management For For 2 Approve Omnibus Stock Plan Management For For ECOLOGY AND ENVIRONMENT, INC. Meeting Date:APR 20, 2017 Record Date:MAR 02, 2017 Meeting Type:PROXY CONTEST Ticker:EEI Security ID:278878103 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (White Proxy Card) 1.1 Elect Director Robert J. Untracht Management For Did Not Vote 1.2 Elect Director Michael S. Betrus Management For Did Not Vote 2 Approve Restricted Stock Plan Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Ratify Ernst & Young LLP as Auditors Management For Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (Green Proxy Card) 1a.1 Elect Director Justin C. Jacobs Shareholder For For 1a.2 Elect Directors Michael El-Hillow Shareholder For Withhold 1b Elect Class B Directors (Bundled Dissident Slate) Shareholder None For 2 Approve Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For FIRST DEFIANCE FINANCIAL CORP. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:FDEF Security ID:32006W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jean A. Hubbard Management For For 1.2 Elect Director Barbara A. Mitzel Management For For 1.3 Elect Director Charles D. Niehaus Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Ratify Crowe Horwath LLP as Auditors Management For For FIRST INTERNET BANCORP Meeting Date:MAY 15, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:INBK Security ID:320557101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David B. Becker Management For For 1.2 Elect Director John K. Keach, Jr. Management For For 1.3 Elect Director David R. Lovejoy Management For For 1.4 Elect Director Ann D. Murtlow Management For For 1.5 Elect Director Ralph R. Whitney, Jr. Management For For 1.6 Elect Director Jerry Williams Management For For 1.7 Elect Director Jean L. Wojtowicz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BKD, LLP as Auditors Management For For FLEXSTEEL INDUSTRIES, INC. Meeting Date:DEC 05, 2016 Record Date:OCT 10, 2016 Meeting Type:ANNUAL Ticker:FLXS Security ID:339382103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey T. Bertsch Management For For 1.2 Elect Director Michael J. Edwards Management For For 1.3 Elect Director Nancy E. Uridil Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Eliminate Class of Preferred Stock Management For For FRIEDMAN INDUSTRIES, INCORPORATED Meeting Date:SEP 01, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:FRD Security ID:358435105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Crow Management For For 1.2 Elect Director Durga D. Agrawal Management For For 1.3 Elect Director Charles W. Hall Management For Withhold 1.4 Elect Director Alan M. Rauch Management For For 1.5 Elect Director Max Reichenthal Management For Withhold 1.6 Elect Director Joel Spira Management For For 1.7 Elect Director Joe L. Williams Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Hein & Associates LLP as Auditors Management For For 4 Approve Restricted Stock Plan Management For For FULL HOUSE RESORTS, INC. Meeting Date:MAY 22, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:FLL Security ID:359678109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Kenneth R. Adams Management For For 1B Elect Director Carl G. Braunlich Management For For 1C Elect Director W.H. Baird Garrett Management For For 1D Elect Director Ellis Landau Management For For 1E Elect Director Daniel R. Lee Management For For 1F Elect Director Kathleen Marshall Management For For 1G Elect Director Craig W. Thomas Management For Against 1H Elect Director Bradley Tirpak Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Piercy Bowler Taylor & Kern as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GAS NATURAL INC. Meeting Date:JUL 27, 2016 Record Date:MAY 27, 2016 Meeting Type:ANNUAL Ticker:EGAS Security ID:367204104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael B. Bender Management For For 1.2 Elect Director James P. Carney Management For For 1.3 Elect Director Richard K. Greaves Management For Withhold 1.4 Elect Director Robert B. Johnston Management For Withhold 1.5 Elect Director Gregory J. Osborne Management For For 1.6 Elect Director Michael R. Winter Management For Withhold 2 Ratify MaloneBailey LLC as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Repeal Amendments to the Code of Regulations - WITHDRAWN Resolution Shareholder None None GAS NATURAL INC. Meeting Date:DEC 28, 2016 Record Date:NOV 23, 2016 Meeting Type:SPECIAL Ticker:EGAS Security ID:367204104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 05, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon M. Brady Management For For 1.2 Elect Director Frank G. Heard Management For For 1.3 Elect Director Craig A. Hindman Management For For 1.4 Elect Director Vinod M. Khilnani Management For For 1.5 Elect Director William P. Montague Management For For 1.6 Elect Director James B. Nish Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Material Terms of the Special Performance Stock Unit Grant Management For For 5 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Ernst & Young LLP as Auditors Management For For GLOBAL INDEMNITY LIMITED Meeting Date:JUN 14, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:GBLI Security ID:G3933F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Saul A. Fox Management For Against 1b Elect Director Joseph W. Brown Management For For 1c Elect Director Raphael L. de Balmann Management For For 1d Elect Director Seth J. Gersch Management For For 1e Elect Director John H. Howes Management For For 1f Elect Director Bruce R. Lederman Management For For 1g Elect Director Cynthia Y. Valko Management For For 2a.1 Elect Stephen Green as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2a.2 Elect Terrence J. Power as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2a.3 Elect Cynthia Y. Valko as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2a.4 Elect Marie-Joelle Chapleau as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2a.5 Elect Grainne Richmond as Director of Global Indemnity Reinsurance Company, Ltd. Management For For 2b Ratify Ernst & Young, Ltd., Hamilton, Bermuda as Auditors Management For For 3 Approve Ernst & Young Global Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year GLOBAL INDEMNITY PLC Meeting Date:SEP 14, 2016 Record Date:JUL 12, 2016 Meeting Type:SPECIAL Ticker:GBLI Security ID:G39319101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve EGM Scheme of Arrangement Proposal Management For Against 2 Approve Reduction of Share Capital Management For Against 3 Approve the Acquisition of GI Ireland Ordinary Shares Management For Against 4 Approve Authorization of Directors to Allot GI Ireland Ordinary Shares to GI Cayman Management For Against 5 Approve Application of Reserves Management For Against 6 Amend Memorandum of Association Management For Against 7 Amend Articles Management For Against 8 Adjourn Meeting Management For Against GLOBAL INDEMNITY PLC Meeting Date:SEP 14, 2016 Record Date:JUL 12, 2016 Meeting Type:COURT Ticker:GBLI Security ID:G39319211 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve EGM Scheme of Arrangement Proposal Management For Against 2 Adjourn Meeting Management For Against GLOBAL SHIP LEASE, INC. Meeting Date:AUG 18, 2016 Record Date:JUN 29, 2016 Meeting Type:ANNUAL Ticker:GSL Security ID:Y27183105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard Boyd Management For For 1.2 Elect Director Angus R. Frew Management For For 2 Ratify PricewaterhouseCoopers Audit as Auditors Management For For GOLDEN ENTERTAINMENT, INC. Meeting Date:JUN 13, 2017 Record Date:APR 18, 2017 Meeting Type:ANNUAL Ticker:GDEN Security ID:381013101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Blake L. Sartini Management For For 1.2 Elect Director Lyle A. Berman Management For For 1.3 Elect Director Timothy J. Cope Management For Withhold 1.4 Elect Director Mark A. Lipparelli Management For Withhold 1.5 Elect Director Robert L. Miodunski Management For Withhold 1.6 Elect Director Neil I. Sell Management For Withhold 1.7 Elect Director Terrence L. Wright Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Piercy Bowler Taylor & Kern as Auditors Management For For GRIFFIN INDUSTRIAL REALTY, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:GRIF Security ID:398231100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Bechtel Management For For 1.2 Elect Director Edgar M. Cullman, Jr. Management For For 1.3 Elect Director Frederick M. Danziger Management For For 1.4 Elect Director Michael S. Gamzon Management For For 1.5 Elect Director Thomas C. Israel Management For Withhold 1.6 Elect Director Jonathan P. May Management For Withhold 1.7 Elect Director Albert H. Small, Jr. Management For For 2 Ratify RSM US LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GULF ISLAND FABRICATION, INC. Meeting Date:APR 26, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:GIFI Security ID:402307102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory J. Cotter Management For For 1.2 Elect Director Christopher M. Harding Management For For 1.3 Elect Director John P. (Jack) Laborde Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HALLMARK FINANCIAL SERVICES, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:HALL Security ID:40624Q203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark E. Schwarz Management For For 1.2 Elect Director Scott T. Berlin Management For Withhold 1.3 Elect Director James H. Graves Management For Withhold 1.4 Elect Director Mark E. Pape Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year HARDINGE INC. Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:HDNG Security ID:412324303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2.1 Elect Director James Silver Management For For 2.2 Elect Director Richard R. Burkhart Management For For 2.3 Elect Director R. Tony Tripeny Management For For 2.4 Elect Director B. Christopher DiSantis Management For For 2.5 Elect Director Ryan J. Levenson Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 08, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director L. Allison Dukes Management For For 1.2 Elect Director Vicki R. Palmer Management For For 1.3 Elect Director Fred L. Schuermann Management For For 2 Amend Non-Employee Director Restricted Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Ratify Grant Thornton LLP as Auditors Management For For HAWAIIAN TELCOM HOLDCO, INC. Meeting Date:APR 28, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:HCOM Security ID:420031106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard A. Jalkut Management For For 1.2 Elect Director Kurt M. Cellar Management For For 1.3 Elect Director Walter A. Dods, Jr. Management For For 1.4 Elect Director Steven C. Oldham Management For For 1.5 Elect Director Eric K. Yeaman Management For For 1.6 Elect Director Meredith J. Ching Management For For 1.7 Elect Director Scott K. Barber Management For For 1.8 Elect Director N. John Fontana, III Management For For 1.9 Elect Director Robert B. Webster Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For HEALTHCARE SERVICES GROUP, INC. Meeting Date:MAY 30, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:HCSG Security ID:421906108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore Wahl Management For For 1.2 Elect Director John M. Briggs Management For For 1.3 Elect Director Robert L. Frome Management For For 1.4 Elect Director Robert J. Moss Management For For 1.5 Elect Director Dino D. Ottaviano Management For Withhold 1.6 Elect Director Michael E. McBryan Management For For 1.7 Elect Director Diane S. Casey Management For For 1.8 Elect Director John J. McFadden Management For For 1.9 Elect Director Jude Visconto Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HOUSTON WIRE & CABLE COMPANY Meeting Date:MAY 05, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:HWCC Security ID:44244K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Pokluda, III Management For For 1.2 Elect Director Michael T. Campbell Management For For 1.3 Elect Director I. Stewart Farwell Management For For 1.4 Elect Director Mark A. Ruelle Management For For 1.5 Elect Director William H. Sheffield Management For For 1.6 Elect Director G. Gary Yetman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HURCO COMPANIES, INC. Meeting Date:MAR 09, 2017 Record Date:JAN 06, 2017 Meeting Type:ANNUAL Ticker:HURC Security ID:447324104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Aaro Management For For 1.2 Elect Director Robert W. Cruickshank Management For For 1.3 Elect Director Michael Doar Management For For 1.4 Elect Director Timothy J. Gardner Management For For 1.5 Elect Director Jay C. Longbottom Management For For 1.6 Elect Director Andrew Niner Management For For 1.7 Elect Director Richard Porter Management For For 1.8 Elect Director Janaki Sivanesan Management For For 1.9 Elect Director Ronald Strackbein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For INVACARE CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:IVC Security ID:461203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan H. Alexander Management For For 1.2 Elect Director Marc M. Gibeley Management For For 1.3 Elect Director C. Martin Harris Management For For 1.4 Elect Director Michael J. Merriman Management For For 1.5 Elect Director Matthew E. Monaghan Management For For 1.6 Elect Director Clifford D. Nastas Management For For 1.7 Elect Director Baiju R. Shah Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year INVESTAR HOLDING CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ISTR Security ID:46134L105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James M. Baker Management For For 1.2 Elect Director Thomas C. Besselman, Sr. Management For For 1.3 Elect Director James H. Boyce, III Management For For 1.4 Elect Director Robert M. Boyce, Sr. Management For For 1.5 Elect Director John J. D'Angelo Management For For 1.6 Elect Director William H. Hidalgo, Sr. Management For For 1.7 Elect Director Gordon H. Joffrion, III Management For Withhold 1.8 Elect Director Robert Chris Jordan Management For For 1.9 Elect Director David J. Lukinovich Management For For 1.10 Elect Director Suzanne O. Middleton Management For For 1.11 Elect Director Andrew C. Nelson Management For Withhold 1.12 Elect Director Carl R. Schneider, Jr. Management For For 1.13 Elect Director Frank L. Walker Management For Withhold 2 Approve Omnibus Stock Plan Management For For JOHN B. SANFILIPPO & SON, INC. Meeting Date:NOV 02, 2016 Record Date:SEP 07, 2016 Meeting Type:ANNUAL Ticker:JBSS Security ID:800422107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim R. Edgar Management For For 1.2 Elect Director Ellen C. Taaffe Management For For 1.3 Elect Director Daniel M. Wright Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KCAP FINANCIAL, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:KCAP Security ID:48668E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Albert G. Pastino Management For Withhold 1.2 Elect Director C. Michael Jacobi Management For For 2 Amend Omnibus Stock Plan Management For For 3 Amend Non-Employee Director Restricted Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Ernst & Young LLP as Auditors Management For For KEY TECHNOLOGY, INC. Meeting Date:FEB 08, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:KTEC Security ID:493143101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert M. Averick Management For For 1.2 Elect Director John J. Ehren Management For For 1.3 Elect Director Richard Lawrence Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For KEY TRONIC CORPORATION Meeting Date:OCT 28, 2016 Record Date:SEP 08, 2016 Meeting Type:ANNUAL Ticker:KTCC Security ID:493144109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Bean Management For For 1.2 Elect Director Craig D. Gates Management For For 1.3 Elect Director Ronald F. Klawitter Management For Withhold 1.4 Elect Director Yacov A. Shamash Management For For 1.5 Elect Director Patrick Sweeney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For KIMBALL ELECTRONICS, INC. Meeting Date:OCT 20, 2016 Record Date:AUG 17, 2016 Meeting Type:ANNUAL Ticker:KE Security ID:49428J109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christine M. Vujovich Management For For 1.2 Elect Director Thomas J. Tischhauser Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For MERCER INTERNATIONAL INC. Meeting Date:MAY 31, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:MERC Security ID:588056101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy S.H. Lee Management For For 1.2 Elect Director David M. Gandossi Management For For 1.3 Elect Director Eric Lauritzen Management For For 1.4 Elect Director William D. McCartney Management For For 1.5 Elect Director Bernard J. Picchi Management For For 1.6 Elect Director James Shepherd Management For For 1.7 Elect Director R. Keith Purchase Management For For 1.8 Elect Director Nancy Orr Management For For 1.9 Elect Director Martha A.M. Morfitt Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MILLER INDUSTRIES, INC. Meeting Date:MAY 26, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For Withhold 1.2 Elect Director A. Russell Chandler, III Management For For 1.3 Elect Director William G. Miller Management For Withhold 1.4 Elect Director William G. Miller, II Management For For 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 15, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen C. Taylor Management For For 1.2 Elect Director Charles G. Curtis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify BDO USA, LLP as Auditors Management For For NORTHEAST BANCORP Meeting Date:NOV 22, 2016 Record Date:SEP 29, 2016 Meeting Type:ANNUAL Ticker:NBN Security ID:663904209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Orestis Management For For 1.2 Elect Director David A. Tanner Management For For 1.3 Elect Director Judith E. Wallingford Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify RSM US LLP as Auditors Management For For NORTHWEST PIPE COMPANY Meeting Date:JUN 01, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:NWPX Security ID:667746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michelle Applebaum Management For For 1.2 Elect Director Michael Franson Management For For 1.3 Elect Director Scott Montross Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Moss Adams LLP as Auditors Management For For OLD LINE BANCSHARES, INC. Meeting Date:MAY 24, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:OLBK Security ID:67984M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Craig E. Clark Management For For 1.2 Elect Director Gail D. Manuel Management For For 1.3 Elect Director Gregory S. Proctor, Jr. Management For For 1.4 Elect Director Suhas R. Shah Management For For 2 Ratify Dixon Hughes Goodman LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OLYMPIC STEEL, INC. Meeting Date:APR 28, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:ZEUS Security ID:68162K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael D. Siegal Management For For 1.2 Elect Director Arthur F. Anton Management For For 1.3 Elect Director Donald R. McNeeley Management For Withhold 1.4 Elect Director Michael G. Rippey Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year OMEGA PROTEIN CORPORATION Meeting Date:JUN 29, 2017 Record Date:MAY 02, 2017 Meeting Type:ANNUAL Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Celeste A. Clark Management For For 1b Elect Director David A. Owen Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ORBCOMM INC. Meeting Date:APR 19, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:ORBC Security ID:68555P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc J. Eisenberg Management For For 1.2 Elect Director Timothy Kelleher Management For For 1.3 Elect Director John Major Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ORION GROUP HOLDINGS, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:ORN Security ID:68628V308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas N. Amonett Management For For 2 Elect Director Mark R. Stauffer Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Approve Omnibus Stock Plan Management For For 6 Ratify KPMG LLP as Auditors Management For For PACIFIC ETHANOL, INC. Meeting Date:JUN 15, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:PEIX Security ID:69423U305 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William L. Jones Management For For 1.2 Elect Director Neil M. Koehler Management For For 1.3 Elect Director Michael D. Kandris Management For For 1.4 Elect Director Terry L. Stone Management For For 1.5 Elect Director John L. Prince Management For For 1.6 Elect Director Douglas L. Kieta Management For For 1.7 Elect Director Larry D. Layne Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify RSM US LLP as Auditors Management For For PARKER DRILLING COMPANY Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:PKD Security ID:701081101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Parker, Jr. Management For For 1.2 Elect Director Gary G. Rich Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PEOPLES FINANCIAL SERVICES CORP. Meeting Date:MAY 20, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PFIS Security ID:711040105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James G. Keisling Management For For 1.2 Elect Director Ronald G. Kukuchka Management For For 1.3 Elect Director Robert W. Naismith Management For For 1.4 Elect Director George H. Stover, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For PERCEPTRON, INC. Meeting Date:NOV 10, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:PRCP Security ID:71361F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Richard Marz Management For For 1.2 Elect Director John F. Bryant Management For For 1.3 Elect Director C. Richard Neely, Jr. Management For For 1.4 Elect Director Robert S. Oswald Management For Withhold 1.5 Elect Director James A. Ratigan Management For For 1.6 Elect Director Terryll R. Smith Management For For 1.7 Elect Director William C. Taylor Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify BDO USA, LLP as Auditors Management For For PHOTRONICS, INC. Meeting Date:MAR 07, 2017 Record Date:JAN 16, 2017 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Peter S. Kirlin Management For For 1.5 Elect Director Constantine S. Macricostas Management For For 1.6 Elect Director George Macricostas Management For Withhold 1.7 Elect Director Mitchell G. Tyson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PROVIDENCE AND WORCESTER RAILROAD COMPANY Meeting Date:OCT 26, 2016 Record Date:SEP 16, 2016 Meeting Type:SPECIAL Ticker:PWX Security ID:743737108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For RENEWABLE ENERGY GROUP, INC. Meeting Date:MAY 08, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:REGI Security ID:75972A301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey Stroburg Management For For 1b Elect Director Christopher D. Sorrells Management For For 1c Elect Director Peter J. M. Harding Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For 6 Approve Removal of Common Stock Issuance Restrictions Management For For RICHARDSON ELECTRONICS, LTD. Meeting Date:OCT 04, 2016 Record Date:AUG 11, 2016 Meeting Type:ANNUAL Ticker:RELL Security ID:763165107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward J. Richardson Management For For 1.2 Elect Director Paul J. Plante Management For For 1.3 Elect Director Jacques Belin Management For For 1.4 Elect Director James Benham Management For For 1.5 Elect Director Kenneth Halverson Management For For 2 Ratify BDO USA, LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROCKY BRANDS, INC. Meeting Date:MAY 17, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:RCKY Security ID:774515100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mike Brooks Management For For 1.2 Elect Director Glenn E. Corlett Management For For 1.3 Elect Director Harley E. Rouda, Jr. Management For For 1.4 Elect Director James L. Stewart Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Schneider Downs & Co., Inc as Auditors Management For For RUBY TUESDAY, INC. Meeting Date:OCT 05, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:RT Security ID:781182100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James J. Buettgen - Resigned Management None None 1b Elect Director Bernard Lanigan, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For SCHNITZER STEEL INDUSTRIES, INC. Meeting Date:JAN 25, 2017 Record Date:DEC 01, 2016 Meeting Type:ANNUAL Ticker:SCHN Security ID:806882106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wayland R. Hicks Management For For 1.2 Elect Director Judith A. Johansen Management For For 1.3 Elect Director Tamara L. Lundgren Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SENECA FOODS CORPORATION Meeting Date:JUL 29, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Gaylord Management For For 1.2 Elect Director Susan A. Henry Management For For 1.3 Elect Director Susan W. Stuart Management For For 2 Ratify BDO USA, LLP as Auditors Management For For SENECA FOODS CORPORATION Meeting Date:JUL 29, 2016 Record Date:JUN 17, 2016 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Gaylord Management For For 1.2 Elect Director Susan A. Henry Management For For 1.3 Elect Director Susan W. Stuart Management For For 2 Ratify BDO USA, LLP as Auditors Management For For SHOE CARNIVAL, INC. Meeting Date:JUN 13, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:SCVL Security ID:824889109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Wayne Weaver Management For For 1.2 Elect Director Jeffrey C. Gerstel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For SOUTHERN MISSOURI BANCORP, INC. Meeting Date:OCT 31, 2016 Record Date:SEP 09, 2016 Meeting Type:ANNUAL Ticker:SMBC Security ID:843380106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sammy A. Schalk Management For For 1.2 Elect Director Charles R. Love Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For For 4 Ratify BKD, LLP as Auditors Management For For SPARTAN MOTORS, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Rooke Management For For 1.2 Elect Director Richard R. Current Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify BDO USA, LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year SPARTON CORPORATION Meeting Date:NOV 02, 2016 Record Date:SEP 21, 2016 Meeting Type:ANNUAL Ticker:SPA Security ID:847235108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Bazaar Management For For 1.2 Elect Director James D. Fast Management For For 1.3 Elect Director Joseph J. Hartnett Management For For 1.4 Elect Director John A. Janitz Management For For 1.5 Elect Director Charles R. Kummeth Management For For 1.6 Elect Director David P. Molfenter Management For For 1.7 Elect Director James R. Swartwout Management For For 1.8 Elect Director Frank A. Wilson Management For For 2 Ratify BDO USA, LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STERLING CONSTRUCTION COMPANY, INC. Meeting Date:APR 28, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:STRL Security ID:859241101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marian M. Davenport Management For For 1.2 Elect Director Maarten D. Hemsley Management For For 1.3 Elect Director Raymond F. Messer Management For For 1.4 Elect Director Charles R. Patton Management For For 1.5 Elect Director Richard O. Schaum Management For For 1.6 Elect Director Milton L. Scott Management For For 1.7 Elect Director Paul J. Varello Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Certificate of Incorporation to Permit Removal of Directors Without Cause Management For For 4 Ratify Grant Thornton LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year TESCO CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:TESO Security ID:88157K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fernando R. Assing Management For For 1.2 Elect Director John P. Dielwart Management For For 1.3 Elect Director R. Vance Milligan Management For For 1.4 Elect Director Douglas R. Ramsay Management For For 1.5 Elect Director Rose M. Robeson Management For For 1.6 Elect Director Elijio V. Serrano Management For For 1.7 Elect Director Michael W. Sutherlin Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For THE MONARCH CEMENT COMPANY Meeting Date:APR 12, 2017 Record Date:FEB 16, 2017 Meeting Type:ANNUAL Ticker:MCEM Security ID:609031307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Deffner Management For For 1.2 Elect Director Gayle C. McMillen Management For For 1.3 Elect Director Steve W. Sloan Management For For TITAN MACHINERY INC. Meeting Date:JUN 01, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:TITN Security ID:88830R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tony Christianson Management For For 1.2 Elect Director John Henderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:USAP Security ID:913837100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher L. Ayers Management For For 1.2 Elect Director Douglas M. Dunn Management For For 1.3 Elect Director M. David Kornblatt Management For For 1.4 Elect Director Dennis M. Oates Management For For 1.5 Elect Director Udi Toledano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Schneider Downs & Co., Inc. as Auditors Management For For VILLAGE SUPER MARKET, INC. Meeting Date:DEC 16, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:VLGEA Security ID:927107409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Sumas Management For Withhold 1.2 Elect Director Robert Sumas Management For Withhold 1.3 Elect Director William Sumas Management For For 1.4 Elect Director John P. Sumas Management For Withhold 1.5 Elect Director Nicholas Sumas Management For For 1.6 Elect Director John J. Sumas Management For Withhold 1.7 Elect Director Kevin Begley Management For For 1.8 Elect Director Steven Crystal Management For For 1.9 Elect Director David C. Judge Management For For 1.10 Elect Director Peter R. Lavoy Management For For 1.11 Elect Director Stephen F. Rooney Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against WSFS FINANCIAL CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:WSFS Security ID:929328102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Francis B. Brake, Jr. Management For For 1.2 Elect Director Mark A. Turner Management For For 1.3 Elect Director Patrick J. Ward Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin MidCap Value Fund AGILENT TECHNOLOGIES, INC. Meeting Date:MAR 15, 2017 Record Date:JAN 17, 2017 Meeting Type:ANNUAL Ticker:A Security ID:00846U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Heidi Kunz Management For For 1.2 Elect Director Sue H. Rataj Management For For 1.3 Elect Director George A. Scangos Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALBEMARLE CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3.1 Elect Director Jim W. Nokes Management For For 3.2 Elect Director William H. Hernandez Management For For 3.3 Elect Director Luther C. Kissam, IV Management For For 3.4 Elect Director Douglas L. Maine Management For For 3.5 Elect Director J. Kent Masters Management For For 3.6 Elect Director James J. O'Brien Management For For 3.7 Elect Director Barry W. Perry Management For For 3.8 Elect Director Gerald A. Steiner Management For For 3.9 Elect Director Harriett Tee Taggart Management For For 3.10 Elect Director Alejandro Wolff Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Steven R. Hash Management For For 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director James P. Cain Management For For 1.5 Elect Director Maria C. Freire Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Increase Authorized Common Stock Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For AMERICAN WATER WORKS COMPANY, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:AWK Security ID:030420103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Julie A. Dobson Management For For 1b Elect Director Paul J. Evanson Management For For 1c Elect Director Martha Clark Goss Management For For 1d Elect Director Veronica M. Hagen Management For For 1e Elect Director Julia L. Johnson Management For For 1f Elect Director Karl F. Kurz Management For For 1g Elect Director George MacKenzie Management For For 1h Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Approve Nonqualified Employee Stock Purchase Plan Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For AMSURG CORP. Meeting Date:NOV 28, 2016 Record Date:OCT 07, 2016 Meeting Type:SPECIAL Ticker:AMSG Security ID:03232P405 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For APARTMENT INVESTMENT AND MANAGEMENT COMPANY Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:AIV Security ID:03748R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Considine Management For For 1.2 Elect Director Thomas L. Keltner Management For For 1.3 Elect Director J. Landis Martin Management For For 1.4 Elect Director Robert A. Miller Management For For 1.5 Elect Director Kathleen M. Nelson Management For For 1.6 Elect Director Michael A. Stein Management For Against 1.7 Elect Director Nina A. Tran Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr. Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ASHLAND INC. Meeting Date:SEP 07, 2016 Record Date:AUG 02, 2016 Meeting Type:SPECIAL Ticker:ASH Security ID:044209104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Formation of Holding Company Management For For 2 Adjourn Meeting Management For For ATMOS ENERGY CORPORATION Meeting Date:FEB 08, 2017 Record Date:DEC 15, 2016 Meeting Type:ANNUAL Ticker:ATO Security ID:049560105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert W. Best Management For For 1b Elect Director Kim R. Cocklin Management For For 1c Elect Director Kelly H. Compton Management For For 1d Elect Director Richard W. Douglas Management For For 1e Elect Director Ruben E. Esquivel Management For For 1f Elect Director Rafael G. Garza Management For For 1g Elect Director Richard K. Gordon Management For For 1h Elect Director Robert C. Grable Management For For 1i Elect Director Michael E. Haefner Management For For 1j Elect Director Nancy K. Quinn Management For For 1k Elect Director Richard A. Sampson Management For For 1l Elect Director Stephen R. Springer Management For For 1m Elect Director Richard Ware, II Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUTODESK, INC. Meeting Date:JUN 14, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:ADSK Security ID:052769106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carl Bass Management For For 1b Elect Director Crawford W. Beveridge Management For For 1c Elect Director Jeff Clarke Management For For 1d Elect Director Scott Ferguson Management For For 1e Elect Director Thomas Georgens Management For For 1f Elect Director Richard (Rick) S. Hill Management For For 1g Elect Director Mary T. McDowell Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Betsy Rafael Management For For 1j Elect Director Stacy J. Smith Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Omnibus Stock Plan Management For For BAKER HUGHES INCORPORATED Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory D. Brenneman Management For For 1b Elect Director Clarence P. Cazalot, Jr. Management For For 1c Elect Director Martin S. Craighead Management For For 1d Elect Director William H. Easter, III Management For For 1e Elect Director Lynn L. Elsenhans Management For For 1f Elect Director Anthony G. Fernandes Management For For 1g Elect Director Claire W. Gargalli Management For For 1h Elect Director Pierre H. Jungels Management For For 1i Elect Director James A. Lash Management For For 1j Elect Director J. Larry Nichols Management For For 1k Elect Director James W. Stewart Management For For 1l Elect Director Charles L. Watson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Vote Counting to Exclude Abstentions Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:JUN 30, 2017 Record Date:MAY 25, 2017 Meeting Type:SPECIAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Approve Omnibus Stock Plan Management For For 5 Approve Material Terms of the Executive Officer Performance Goals Management For For BOSTON PROPERTIES, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:BXP Security ID:101121101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce W. Duncan Management For For 1.2 Elect Director Karen E. Dykstra Management For For 1.3 Elect Director Carol B. Einiger Management For For 1.4 Elect Director Jacob A. Frenkel Management For Against 1.5 Elect Director Joel I. Klein Management For For 1.6 Elect Director Douglas T. Linde Management For For 1.7 Elect Director Matthew J. Lustig Management For For 1.8 Elect Director Alan J. Patricof Management For For 1.9 Elect Director Owen D. Thomas Management For For 1.10 Elect Director Martin Turchin Management For For 1.11 Elect Director David A. Twardock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For BWX TECHNOLOGIES, INC. Meeting Date:APR 28, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:BWXT Security ID:05605H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rex D. Geveden Management For For 1.2 Elect Director Robert L. Nardelli Management For For 1.3 Elect Director Barbara A. Niland Management For For 1.4 Elect Director Charles W. Pryor, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For CAMECO CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CCO Security ID:13321L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A The Undersigned Hereby Certifies that the Shares Represented by this Proxy are Owned and Controlled by a Canadian. Vote FOR Yes and ABSTAIN No. A Vote Against will be treated as not voted. Management None Abstain B1 Elect Director Ian Bruce Management For For B2 Elect Director Daniel Camus Management For For B3 Elect Director John Clappison Management For For B4 Elect Director Donald Deranger Management For For B5 Elect Director Catherine Gignac Management For For B6 Elect Director Tim Gitzel Management For For B7 Elect Director Jim Gowans Management For For B8 Elect Director Kathryn (Kate) Jackson Management For For B9 Elect Director Don Kayne Management For For B10 Elect Director Anne McLellan Management For For B11 Elect Director Neil McMillan Management For For C Ratify KPMG LLP as Auditors Management For For D Advisory Vote on Executive Compensation Approach Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:APR 26, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert G. Bohn Management For For 1b Elect Director Terry D. Growcock Management For For 1c Elect Director Gregg A. Ostrander Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For CENTERPOINT ENERGY, INC. Meeting Date:APR 27, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:CNP Security ID:15189T107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Milton Carroll Management For For 1b Elect Director Michael P. Johnson Management For For 1c Elect Director Janiece M. Longoria Management For For 1d Elect Director Scott J. McLean Management For For 1e Elect Director Theodore F. Pound Management For For 1f Elect Director Scott M. Prochazka Management For For 1g Elect Director Susan O. Rheney Management For For 1h Elect Director Phillip R. Smith Management For For 1i Elect Director John W. Somerhalder, II Management For For 1j Elect Director Peter S. Wareing Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CHENIERE ENERGY, INC. Meeting Date:JAN 31, 2017 Record Date:DEC 14, 2016 Meeting Type:SPECIAL Ticker:LNG Security ID:16411R208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Omnibus Stock Plan Management For For CITIZENS FINANCIAL GROUP, INC. Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:CFG Security ID:174610105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce Van Saun Management For For 1.2 Elect Director Mark Casady Management For For 1.3 Elect Director Christine M. Cumming Management For For 1.4 Elect Director Anthony Di Iorio Management For For 1.5 Elect Director William P. Hankowsky Management For Against 1.6 Elect Director Howard W. Hanna, III Management For For 1.7 Elect Director Leo I. "Lee" Higdon Management For For 1.8 Elect Director Charles J. "Bud" Koch Management For For 1.9 Elect Director Arthur F. Ryan Management For For 1.10 Elect Director Shivan S. Subramaniam Management For For 1.11 Elect Director Wendy A. Watson Management For For 1.12 Elect Director Marita Zuraitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For CMS ENERGY CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:CMS Security ID:125896100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jon E. Barfield Management For For 1b Elect Director Deborah H. Butler Management For For 1c Elect Director Kurt L. Darrow Management For For 1d Elect Director Stephen E. Ewing Management For For 1e Elect Director William D. Harvey Management For For 1f Elect Director Philip R. Lochner, Jr. Management For For 1g Elect Director Patricia K. Poppe Management For For 1h Elect Director John G. Russell Management For For 1i Elect Director Myrna M. Soto Management For For 1j Elect Director John G. Sznewajs Management For For 1k Elect Director Laura H. Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Report on Political Contributions Shareholder Against For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For COMERICA INCORPORATED Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ralph W. Babb, Jr. Management For For 1.2 Elect Director Michael E. Collins Management For For 1.3 Elect Director Roger A. Cregg Management For For 1.4 Elect Director T. Kevin DeNicola Management For For 1.5 Elect Director Jacqueline P. Kane Management For For 1.6 Elect Director Richard G. Lindner Management For For 1.7 Elect Director Alfred A. Piergallini Management For For 1.8 Elect Director Robert S. Taubman Management For For 1.9 Elect Director Reginald M. Turner, Jr. Management For For 1.10 Elect Director Nina G. Vaca Management For For 1.11 Elect Director Michael G. Van de Ven Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CONCHO RESOURCES INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:CXO Security ID:20605P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Timothy A. Leach Management For For 1.2 Elect Director William H. Easter, III Management For For 1.3 Elect Director John P. Surma Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DDR CORP. Meeting Date:MAY 09, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:DDR Security ID:23317H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terrance R. Ahern Management For For 1.2 Elect Director Jane E. DeFlorio Management For For 1.3 Elect Director Thomas Finne Management For For 1.4 Elect Director Robert H. Gidel Management For For 1.5 Elect Director David R. Lukes Management For For 1.6 Elect Director Victor B. MacFarlane Management For For 1.7 Elect Director Alexander Otto Management For For 1.8 Elect Director Scott D. Roulston Management For For 1.9 Elect Director Barry A. Sholem Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DELPHI AUTOMOTIVE PLC Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:DLPH Security ID:G27823106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph S. Cantie Management For For 2 Elect Director Kevin P. Clark Management For For 3 Elect Director Gary L. Cowger Management For For 4 Elect Director Nicholas M. Donofrio Management For For 5 Elect Director Mark P. Frissora Management For For 6 Elect Director Rajiv L. Gupta Management For For 7 Elect Director Sean O. Mahoney Management For For 8 Elect Director Timothy M. Manganello Management For For 9 Elect Director Ana G. Pinczuk Management For For 10 Elect Director Thomas W. Sidlik Management For For 11 Elect Director Bernd Wiedemann Management For For 12 Elect Director Lawrence A. Zimmerman Management For For 13 Ratify Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DENTSPLY SIRONA INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:XRAY Security ID:24906P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael C. Alfano Management For For 1b Elect Director David K. Beecken Management For For 1c Elect Director Eric K. Brandt Management For For 1d Elect Director Michael J. Coleman Management For For 1e Elect Director Willie A. Deese Management For For 1f Elect Director Thomas Jetter Management For For 1g Elect Director Arthur D. Kowaloff Management For For 1h Elect Director Harry M. Jansen Kraemer, Jr. Management For For 1i Elect Director Francis J. Lunger Management For For 1j Elect Director Jeffrey T. Slovin Management For For 1k Elect Director Bret W. Wise Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DEVON ENERGY CORPORATION Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barbara M. Baumann Management For For 1.2 Elect Director John E. Bethancourt Management For For 1.3 Elect Director David A. Hager Management For For 1.4 Elect Director Robert H. Henry Management For For 1.5 Elect Director Michael M. Kanovsky Management For For 1.6 Elect Director Robert A. Mosbacher, Jr. Management For For 1.7 Elect Director Duane C. Radtke Management For For 1.8 Elect Director Mary P. Ricciardello Management For For 1.9 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Review Public Policy Advocacy on Climate Change Shareholder Against Against 8 Annually Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 9 Report on Lobbying Payments and Policy Shareholder Against For 10 Report on Using Oil and Gas Reserve Metrics for Named Executive's Compensation Shareholder Against Against DIAMONDBACK ENERGY, INC. Meeting Date:DEC 07, 2016 Record Date:NOV 11, 2016 Meeting Type:SPECIAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For Against DIAMONDBACK ENERGY, INC. Meeting Date:JUN 07, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:FANG Security ID:25278X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven E. West Management For Withhold 1.2 Elect Director Travis D. Stice Management For For 1.3 Elect Director Michael P. Cross Management For For 1.4 Elect Director David L. Houston Management For For 1.5 Elect Director Mark L. Plaumann Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For DOMTAR CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:UFS Security ID:257559203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Giannella Alvarez Management For For 1.2 Elect Director Robert E. Apple Management For For 1.3 Elect Director David J. Illingworth Management For For 1.4 Elect Director Brian M. Levitt Management For For 1.5 Elect Director David G. Maffucci Management For For 1.6 Elect Director Pamela B. Strobel Management For For 1.7 Elect Director Denis Turcotte Management For For 1.8 Elect Director John D. Williams Management For For 1.9 Elect Director Mary A. Winston Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DTE ENERGY COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director W. Frank Fountain, Jr. Management For For 1.4 Elect Director Charles G. McClure, Jr. Management For For 1.5 Elect Director Gail J. McGovern Management For For 1.6 Elect Director Mark A. Murray Management For For 1.7 Elect Director James B. Nicholson Management For For 1.8 Elect Director Charles W. Pryor, Jr. Management For For 1.9 Elect Director Josue Robles, Jr. Management For For 1.10 Elect Director Ruth G. Shaw Management For For 1.11 Elect Director David A. Thomas Management For For 1.12 Elect Director James H. Vandenberghe Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For DUKE REALTY CORPORATION Meeting Date:APR 26, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:DRE Security ID:264411505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William Cavanaugh, III Management For For 1b Elect Director Alan H. Cohen Management For For 1c Elect Director James B. Connor Management For For 1d Elect Director Ngaire E. Cuneo Management For For 1e Elect Director Charles R. Eitel Management For For 1f Elect Director Melanie R. Sabelhaus Management For For 1g Elect Director Peter M. Scott, III Management For For 1h Elect Director Jack R. Shaw Management For For 1i Elect Director Michael E. Szymanczyk Management For For 1j Elect Director Lynn C. Thurber Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For E*TRADE FINANCIAL CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ETFC Security ID:269246401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard J. Carbone Management For For 1b Elect Director James P. Healy Management For For 1c Elect Director Kevin T. Kabat Management For For 1d Elect Director Frederick W. Kanner Management For For 1e Elect Director James Lam Management For For 1f Elect Director Rodger A. Lawson Management For For 1g Elect Director Shelley B. Leibowitz Management For For 1h Elect Director Karl A. Roessner Management For For 1i Elect Director Rebecca Saeger Management For For 1j Elect Director Joseph L. Sclafani Management For For 1k Elect Director Gary H. Stern Management For For 1l Elect Director Donna L. Weaver Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For EDISON INTERNATIONAL Meeting Date:APR 27, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:EIX Security ID:281020107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vanessa C.L. Chang Management For For 1.2 Elect Director Louis Hernandez, Jr. Management For For 1.3 Elect Director James T. Morris Management For For 1.4 Elect Director Pedro J. Pizarro Management For For 1.5 Elect Director Linda G. Stuntz Management For Against 1.6 Elect Director William P. Sullivan Management For For 1.7 Elect Director Ellen O. Tauscher Management For For 1.8 Elect Director Peter J. Taylor Management For For 1.9 Elect Director Brett White Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Proxy Access Right Shareholder Against Against ENVISION HEALTHCARE CORPORATION Meeting Date:MAY 25, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:EVHC Security ID:29414D100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carol J. Burt Management For Withhold 1.2 Elect Director Christopher A. Holden Management For For 1.3 Elect Director Cynthia S. Miller Management For For 1.4 Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For EQT CORPORATION Meeting Date:APR 19, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:EQT Security ID:26884L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Vicky A. Bailey Management For For 1.2 Elect Director Philip G. Behrman Management For For 1.3 Elect Director Kenneth M. Burke Management For For 1.4 Elect Director A. Bray Cary, Jr. Management For For 1.5 Elect Director Margaret K. Dorman Management For For 1.6 Elect Director David L. Porges Management For For 1.7 Elect Director James E. Rohr Management For For 1.8 Elect Director Steven T. Schlotterbeck Management For For 1.9 Elect Director Stephen A. Thorington Management For For 1.10 Elect Director Lee T. Todd, Jr. Management For For 1.11 Elect Director Christine J. Toretti Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For EVERSOURCE ENERGY Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:ES Security ID:30040W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John S. Clarkeson Management For For 1.2 Elect Director Cotton M. Cleveland Management For For 1.3 Elect Director Sanford Cloud, Jr. Management For For 1.4 Elect Director James S. DiStasio Management For For 1.5 Elect Director Francis A. Doyle Management For For 1.6 Elect Director Charles K. Gifford Management For For 1.7 Elect Director James J. Judge Management For For 1.8 Elect Director Paul A. La Camera Management For For 1.9 Elect Director Kenneth R. Leibler Management For For 1.10 Elect Director William C. Van Faasen Management For For 1.11 Elect Director Frederica M. Williams Management For For 1.12 Elect Director Dennis R. Wraase Management For For 2 Provide Proxy Access Right Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For FERROGLOBE PLC Meeting Date:JUN 28, 2017 Record Date:MAY 05, 2017 Meeting Type:ANNUAL Ticker:GSM Security ID:G33856108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Director Javier Lopez Madrid Management For For 4 Elect Director Donald J. Barger, Jr. Management For For 5 Elect Director Bruce L. Crockett Management For Against 6 Elect Director Stuart E. Eizenstat Management For For 7 Elect Director Greger Hamilton Management For Against 8 Elect Director Javier Monzon Management For Against 9 Elect Director Juan Villar-Mir de Fuentes Management For For 10 Elect Director Manuel Garrido y Ruano Management For For 11 Appoint Deloitte LLP as Auditors Management For For 12 Authorise Board to Fix Remuneration of Auditors Management For For 13 Authorise Share Repurchase Program Management For For 14 Authorise EU Political Donations Management For For 15 Approve Increase in Size of Board Management For For FIRST HORIZON NATIONAL CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:FHN Security ID:320517105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Compton Management For For 1.2 Elect Director Mark A. Emkes Management For For 1.3 Elect Director Corydon J. Gilchrist Management For For 1.4 Elect Director D. Bryan Jordan Management For For 1.5 Elect Director R. Brad Martin Management For For 1.6 Elect Director Scott M. Niswonger Management For For 1.7 Elect Director Vicki R. Palmer Management For For 1.8 Elect Director Colin V. Reed Management For For 1.9 Elect Director Cecelia D. Stewart Management For For 1.10 Elect Director Rajesh Subramaniam Management For For 1.11 Elect Director Luke Yancy, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For Against FIRST REPUBLIC BANK Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:FRC Security ID:33616C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James H. Herbert, II Management For For 1b Elect Director Katherine August-deWilde Management For For 1c Elect Director Thomas J. Barrack, Jr. Management For For 1d Elect Director Frank J. Fahrenkopf, Jr. Management For For 1e Elect Director L. Martin Gibbs Management For For 1f Elect Director Boris Groysberg Management For For 1g Elect Director Sandra R. Hernandez Management For For 1h Elect Director Pamela J. Joyner Management For For 1i Elect Director Reynold Levy Management For For 1j Elect Director Duncan L. Niederauer Management For For 1k Elect Director George G.C. Parker Management For For 1l Elect Director Cheryl Spielman Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against FIRST SOLAR, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:FSLR Security ID:336433107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Ahearn Management For For 1.2 Elect Director Sharon L. Allen Management For For 1.3 Elect Director Richard D. Chapman Management For For 1.4 Elect Director George A. ('Chip') Hambro Management For For 1.5 Elect Director Craig Kennedy Management For For 1.6 Elect Director James F. Nolan Management For For 1.7 Elect Director William J. Post Management For For 1.8 Elect Director J. Thomas Presby Management For For 1.9 Elect Director Paul H. Stebbins Management For Against 1.10 Elect Director Michael T. Sweeney Management For For 1.11 Elect Director Mark R. Widmar Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year FIRSTENERGY CORP. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:FE Security ID:337932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul T. Addison Management For For 1.2 Elect Director Michael J. Anderson Management For For 1.3 Elect Director William T. Cottle Management For For 1.4 Elect Director Steven J. Demetriou Management For For 1.5 Elect Director Julia L. Johnson Management For For 1.6 Elect Director Charles E. Jones Management For For 1.7 Elect Director Donald T. Misheff Management For For 1.8 Elect Director Thomas N. Mitchell Management For For 1.9 Elect Director James F. O'Neil, III Management For For 1.10 Elect Director Christopher D. Pappas Management For Withhold 1.11 Elect Director Luis A. Reyes Management For For 1.12 Elect Director George M. Smart Management For For 1.13 Elect Director Jerry Sue Thornton Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Increase Authorized Common Stock Management For For 6 Eliminate Supermajority Vote Requirement Management For For 7 Adopt Majority Voting for Uncontested Election of Directors Management For For 8 Provide Proxy Access Right Management For For 9 Report on Lobbying Payments and Policy Shareholder Against For 10 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 11 Adopt Simple Majority Vote Shareholder Against Against FMC TECHNOLOGIES, INC. Meeting Date:DEC 05, 2016 Record Date:OCT 18, 2016 Meeting Type:SPECIAL Ticker:FTI Security ID:30249U101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year FREEPORT-MCMORAN INC. Meeting Date:JUN 06, 2017 Record Date:APR 11, 2017 Meeting Type:ANNUAL Ticker:FCX Security ID:35671D857 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Adkerson Management For For 1.2 Elect Director Gerald J. Ford Management For For 1.3 Elect Director Lydia H. Kennard Management For For 1.4 Elect Director Andrew Langham Management For For 1.5 Elect Director Jon C. Madonna Management For For 1.6 Elect Director Courtney Mather Management For For 1.7 Elect Director Dustan E. McCoy Management For For 1.8 Elect Director Frances Fragos Townsend Management For For 2 RatifyErnst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year GGP INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:GGP Security ID:36174X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard B. Clark Management For Against 1b Elect Director Mary Lou Fiala Management For For 1c Elect Director J. Bruce Flatt Management For For 1d Elect Director Janice R. Fukakusa Management For For 1e Elect Director John K. Haley Management For For 1f Elect Director Daniel B. Hurwitz Management For For 1g Elect Director Brian W. Kingston Management For For 1h Elect Director Christina M. Lofgren Management For For 1i Elect Director Sandeep Mathrani Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Provide Directors May Be Removed With or Without Cause Management For For 6 Adopt Proxy Access Right Shareholder Against Against HEALTHCARE REALTY TRUST INCORPORATED Meeting Date:MAY 02, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:HR Security ID:421946104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Emery Management For For 1.2 Elect Director Todd J. Meredith Management For For 1.3 Elect Director Nancy H. Agee Management For For 1.4 Elect Director Charles Raymond Fernandez Management For For 1.5 Elect Director Peter F. Lyle, Sr. Management For For 1.6 Elect Director Edwin B. Morris, III Management For For 1.7 Elect Director John Knox Singleton Management For For 1.8 Elect Director Bruce D. Sullivan Management For For 1.9 Elect Director Christann M. Vasquez Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify BDO USA, LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year HELMERICH & PAYNE, INC. Meeting Date:MAR 01, 2017 Record Date:JAN 06, 2017 Meeting Type:ANNUAL Ticker:HP Security ID:423452101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Randy A. Foutch Management For Against 1b Elect Director Hans Helmerich Management For For 1c Elect Director John W. Lindsay Management For For 1d Elect Director Paula Marshall Management For Against 1e Elect Director Thomas A. Petrie Management For For 1f Elect Director Donald F. Robillard, Jr. Management For For 1g Elect Director Edward B. Rust, Jr. Management For For 1h Elect Director John D. Zeglis Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year HOLOGIC, INC. Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:HOLX Security ID:436440101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher J. Coughlin Management For For 1.2 Elect Director Sally W. Crawford Management For For 1.3 Elect Director Scott T. Garrett Management For For 1.4 Elect Director Lawrence M. Levy Management For For 1.5 Elect Director Stephen P. MacMillan Management For For 1.6 Elect Director Christiana Stamoulis Management For For 1.7 Elect Director Elaine S. Ullian Management For For 1.8 Elect Director Amy M. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For HORIZON PHARMA PLC Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:HZNP Security ID:G4617B105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gino Santini Management For For 1b Elect Director Timothy P. Walbert Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase up to 10 Percent of Issued Share Capital Management For For 5 Adopt Plurality Voting for Contested Election of Directors Management For For HOST HOTELS & RESORTS, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:HST Security ID:44107P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary L. Baglivo Management For For 1.2 Elect Director Sheila C. Bair Management For For 1.3 Elect Director Sandeep L. Mathrani Management For For 1.4 Elect Director Ann McLaughlin Korologos Management For For 1.5 Elect Director Richard E. Marriott Management For For 1.6 Elect Director John B. Morse, Jr. Management For For 1.7 Elect Director Walter C. Rakowich Management For For 1.8 Elect Director James F. Risoleo Management For For 1.9 Elect Director Gordon H. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HUNTINGTON BANCSHARES INCORPORATED Meeting Date:APR 20, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:HBAN Security ID:446150104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lizabeth Ardisana Management For For 1.2 Elect Director Ann B. "Tanny" Crane Management For For 1.3 Elect Director Robert S. Cubbin Management For For 1.4 Elect Director Steven G. Elliott Management For For 1.5 Elect Director Michael J. Endres Management For For 1.6 Elect Director Gina D. France Management For For 1.7 Elect Director J. Michael Hochschwender Management For For 1.8 Elect Director Chris Inglis Management For For 1.9 Elect Director Peter J. Kight Management For For 1.10 Elect Director Jonathan A. Levy Management For For 1.11 Elect Director Eddie R. Munson Management For For 1.12 Elect Director Richard W. Neu Management For For 1.13 Elect Director David L. Porteous Management For For 1.14 Elect Director Kathleen H. Ransier Management For For 1.15 Elect Director Stephen D. Steinour Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year INGEVITY CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:NGVT Security ID:45688C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Kelson Management For For 1.2 Elect Director D. Michael Wilson Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For INVESCO LTD. Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:IVZ Security ID:G491BT108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sarah E. Beshar Management For For 1.2 Elect Director Joseph R. Canion Management For For 1.3 Elect Director Martin L. Flanagan Management For For 1.4 Elect Director C. Robert Henrikson Management For For 1.5 Elect Director Ben F. Johnson, III Management For For 1.6 Elect Director Denis Kessler Management For For 1.7 Elect Director Nigel Sheinwald Management For For 1.8 Elect Director G. Richard Wagoner, Jr. Management For For 1.9 Elect Director Phoebe A. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Provide Proxy Access Right Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ISHARES TRUST Meeting Date:JUN 19, 2017 Record Date:MAY 02, 2017 Meeting Type:SPECIAL Ticker: Security ID:464287473 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Carlin Management For For 1.2 Elect Director Richard L. Fagnani Management For For 1.3 Elect Director Drew E. Lawton Management For For 1.4 Elect Director Madhav V. Rajan Management For For 1.5 Elect Director Mark Wiedman Management For For J. C. PENNEY COMPANY, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:JCP Security ID:708160106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul J. Brown Management For For 1b Elect Director Marvin R. Ellison Management For For 1c Elect Director Amanda Ginsberg Management For For 1d Elect Director B. Craig Owens Management For For 1e Elect Director Lisa A. Payne Management For For 1f Elect Director Debora A. Plunkett Management For For 1g Elect Director J. Paul Raines Management For For 1h Elect Director Leonard H. Roberts Management For For 1i Elect Director Javier G. Teruel Management For For 1j Elect Director R. Gerald Turner Management For For 1k Elect Director Ronald W. Tysoe Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Adopt NOL Rights Plan (NOL Pill) Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year JETBLUE AIRWAYS CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:JBLU Security ID:477143101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Boneparth Management For For 1b Elect Director David Checketts Management For For 1c Elect Director Virginia Gambale Management For For 1d Elect Director Stephan Gemkow Management For For 1e Elect Director Robin Hayes Management For For 1f Elect Director Ellen Jewett Management For For 1g Elect Director Stanley McChrystal Management For For 1h Elect Director Joel Peterson Management For For 1i Elect Director Frank Sica Management For For 1j Elect Director Thomas Winkelmann Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year JOHN WILEY & SONS, INC. Meeting Date:SEP 22, 2016 Record Date:JUL 29, 2016 Meeting Type:ANNUAL Ticker:JW.A Security ID:968223206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie A. Leshin Management For For 1.2 Elect Director George Bell Management For For 1.3 Elect Director William Pence Management For For 1.4 Elect Director Kalpana Raina Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHNSON CONTROLS INTERNATIONAL PLC Meeting Date:MAR 08, 2017 Record Date:JAN 04, 2017 Meeting Type:ANNUAL Ticker:JCI Security ID:G51502105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Natalie A. Black Management For For 1c Elect Director Michael E. Daniels Management For For 1d Elect Director Brian Duperreault Management For For 1e Elect Director Jeffrey A. Joerres Management For For 1f Elect Director Alex A. Molinaroli Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Juan Pablo del Valle Perochena Management For For 1i Elect Director Jurgen Tinggren Management For For 1j Elect Director Mark Vergnano Management For For 1k Elect Director R. David Yost Management For For 2a Ratify PricewaterhouseCoopers LLP as Auditors Management For For 2b Authorize Board to Fix Remuneration of Auditors Management For For 3 Authorize Market Purchases of Company shares Management For For 4 Determine Price Range for Reissuance of Treasury Shares Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Amend Omnibus Stock Plan Management For For 8 Approve the Directors' Authority to Allot Shares Management For For 9 Approve the Disapplication of Statutory Pre-Emption Rights Management For For KEYCORP Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Austin A. Adams Management For For 1.2 Elect Director Bruce D. Broussard Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Gary M. Crosby Management For For 1.5 Elect Director Alexander M. Cutler Management For For 1.6 Elect Director H. James Dallas Management For For 1.7 Elect Director Elizabeth R. Gile Management For For 1.8 Elect Director Ruth Ann M. Gillis Management For For 1.9 Elect Director William G. Gisel, Jr. Management For For 1.10 Elect Director Carlton L. Highsmith Management For For 1.11 Elect Director Richard J. Hipple Management For For 1.12 Elect Director Kristen L. Manos Management For For 1.13 Elect Director Beth E. Mooney Management For For 1.14 Elect Director Demos Parneros Management For For 1.15 Elect Director Barbara R. Snyder Management For For 1.16 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For KEYSIGHT TECHNOLOGIES, INC. Meeting Date:MAR 16, 2017 Record Date:JAN 17, 2017 Meeting Type:ANNUAL Ticker:KEYS Security ID:49338L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul N. Clark Management For For 1.2 Elect Director Richard Hamada Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KILROY REALTY CORPORATION Meeting Date:MAY 23, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:KRC Security ID:49427F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Kilroy Management For For 1b Elect Director Edward Brennan Management For For 1c Elect Director Jolie Hunt Management For For 1d Elect Director Scott Ingraham Management For For 1e Elect Director Gary Stevenson Management For For 1f Elect Director Peter Stoneberg Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Deloitte & Touche LLP as Auditors Management For For L BRANDS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:LB Security ID:501797104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donna A. James Management For For 1.2 Elect Director Jeffrey H. Miro Management For For 1.3 Elect Director Michael G. Morris Management For For 1.4 Elect Director Raymond Zimmerman Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Supermajority Vote Requirement Shareholder Against For L3 TECHNOLOGIES INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:LLL Security ID:502413107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Claude R. Canizares Management For For 1b Elect Director Thomas A. Corcoran Management For For 1c Elect Director Ann E. Dunwoody Management For For 1d Elect Director Lewis Kramer Management For For 1e Elect Director Robert B. Millard Management For For 1f Elect Director Lloyd W. Newton Management For For 1g Elect Director Vincent Pagano, Jr. Management For For 1h Elect Director H. Hugh Shelton Management For For 1i Elect Director Arthur L. Simon Management For For 1j Elect Director Michael T. Strianese Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Eliminate Supermajority Vote Requirement Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year LAM RESEARCH CORPORATION Meeting Date:NOV 09, 2016 Record Date:SEP 13, 2016 Meeting Type:ANNUAL Ticker:LRCX Security ID:512807108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin B. Anstice Management For For 1.2 Elect Director Eric K. Brandt Management For For 1.3 Elect Director Michael R. Cannon Management For For 1.4 Elect Director Youssef A. El-Mansy Management For For 1.5 Elect Director Christine A. Heckart Management For For 1.6 Elect Director Catherine P. Lego Management For For 1.7 Elect Director Stephen G. Newberry Management For For 1.8 Elect Director Abhijit Y. Talwalkar Management For For 1.9 Elect Director Lih Shyng (Rick L.) Tsai Management For Withhold 2.10 Elect Director John T. Dickson - Withdrawn Resolution Management None None 2.11 Elect Director Gary B. Moore - Withdrawn Resolution Management None None 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For LEIDOS HOLDINGS, INC. Meeting Date:AUG 08, 2016 Record Date:JUN 30, 2016 Meeting Type:ANNUAL Ticker:LDOS Security ID:525327102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2.1a Elect Director David G. Fubini Management For For 2.1b Elect Director Miriam E. John Management For For 2.1c Elect Director John P. Jumper Management For For 2.1d Elect Director Harry M.J. Kraemer, Jr. Management For For 2.1e Elect Director Roger A. Krone Management For For 2.1f Elect Director Gary S. May Management For For 2.1g Elect Director Lawrence C. Nussdorf Management For For 2.1h Elect Director Robert S. Shapard Management For For 2.1i Elect Director Noel B. Williams Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Golden Parachutes Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Adjourn Meeting Management For For LEIDOS HOLDINGS, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:LDOS Security ID:525327102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gregory R. Dahlberg Management For For 1b Elect Director David G. Fubini Management For For 1c Elect Director Miriam E. John Management For For 1d Elect Director John P. Jumper Management For For 1e Elect Director Harry M.J. Kraemer, Jr. Management For For 1f Elect Director Roger A. Krone Management For For 1g Elect Director Gary S. May Management For For 1h Elect Director Surya N. Mohapatra Management For For 1i Elect Director Lawrence C. Nussdorf Management For For 1j Elect Director Robert S. Shapard Management For For 1k Elect Director Susan M. Stalnecker Management For For 1l Elect Director Noel B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Approve Omnibus Stock Plan Management For For 6 Ratify Deloitte & Touche LLP as Auditors Management For For LEVEL 3 COMMUNICATIONS, INC. Meeting Date:MAR 16, 2017 Record Date:JAN 25, 2017 Meeting Type:SPECIAL Ticker:LVLT Security ID:52729N308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For LEVEL 3 COMMUNICATIONS, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:LVLT Security ID:52729N308 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James O. Ellis, Jr. Management For For 1b Elect Director Jeff K. Storey Management For For 1c Elect Director Kevin P. Chilton Management For For 1d Elect Director Steven T. Clontz Management For For 1e Elect Director Irene M. Esteves Management For For 1f Elect Director T. Michael Glenn Management For For 1g Elect Director Spencer B. Hays Management For For 1h Elect Director Michael J. Mahoney Management For For 1i Elect Director Kevin W. Mooney Management For For 1j Elect Director Peter Seah Lim Huat Management For For 1k Elect Director Peter Van Oppen Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For LIFE STORAGE, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:LSI Security ID:53223X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Attea Management For For 1.2 Elect Director Kenneth F. Myszka Management For For 1.3 Elect Director Charles E. Lannon Management For For 1.4 Elect Director Stephen R. Rusmisel Management For For 1.5 Elect Director Arthur L. Havener, Jr. Management For For 1.6 Elect Director Mark G. Barberio Management For For 2 Amend Bylaws Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year LINCOLN NATIONAL CORPORATION Meeting Date:MAY 26, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:LNC Security ID:534187109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deirdre P. Connelly Management For For 1.2 Elect Director William H. Cunningham Management For For 1.3 Elect Director Dennis R. Glass Management For For 1.4 Elect Director George W. Henderson, III Management For For 1.5 Elect Director Eric G. Johnson Management For For 1.6 Elect Director Gary C. Kelly Management For For 1.7 Elect Director M. Leanne Lachman Management For For 1.8 Elect Director Michael F. Mee Management For For 1.9 Elect Director Patrick S. Pittard Management For For 1.10 Elect Director Isaiah Tidwell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5a Eliminate Supermajority Vote Requirement for Existing Preferred Stock and Bylaw Amendments Management For For 5b Eliminate Supermajority Vote Requirement to Remove Directors Management For For 5c Eliminate Supermajority Vote Requirement for Business Combinations Management For For MALLINCKRODT PLC Meeting Date:MAR 01, 2017 Record Date:JAN 04, 2017 Meeting Type:ANNUAL Ticker:MNK Security ID:G5785G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Melvin D. Booth Management For For 1b Elect Director David R. Carlucci Management For For 1c Elect Director J. Martin Carroll Management For For 1d Elect Director Diane H. Gulyas Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Angus C. Russell Management For For 1g Elect Director Virgil D. Thompson - Withdrawn Resolution Management None None 1h Elect Director Mark C. Trudeau Management For For 1i Elect Director Kneeland C. Youngblood Management For For 1j Elect Director Joseph A. Zaccagnino Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Authorize Share Repurchase up to 10 Percent of Issued Share Capital Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6a Amend Memorandum of Association Management For For 6b Amend Articles of Association Management For For 7 Approve Reduction in Share Capital Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:MPC Security ID:56585A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Steven A. Davis Management For For 1b Elect Director Gary R. Heminger Management For For 1c Elect Director J. Michael Stice Management For For 1d Elect Director John P. Surma Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Environmental and Human Rights Due Diligence Shareholder Against For 6 Report on Strategy for Aligning with 2 Degree Scenario Shareholder Against For 7 Adopt Simple Majority Vote Shareholder Against For MARTIN MARIETTA MATERIALS, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:MLM Security ID:573284106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sue W. Cole Management For For 1.2 Elect Director Michael J. Quillen Management For For 1.3 Elect Director John J. Koraleski Management For For 1.4 Elect Director Stephen P. Zelnak, Jr. Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against Against MAXIM INTEGRATED PRODUCTS, INC. Meeting Date:NOV 09, 2016 Record Date:SEP 16, 2016 Meeting Type:ANNUAL Ticker:MXIM Security ID:57772K101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William (Bill) P. Sullivan Management For For 1.2 Elect Director Tunc Doluca Management For For 1.3 Elect Director Tracy C. Accardi Management For For 1.4 Elect Director James R. Bergman Management For Withhold 1.5 Elect Director Joseph R. Bronson Management For For 1.6 Elect Director Robert E. Grady Management For For 1.7 Elect Director William D. Watkins Management For For 1.8 Elect Director MaryAnn Wright Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Adopt the Jurisdiction of Incorporation as the Exclusive Forum for Certain Disputes Management For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICHAEL KORS HOLDINGS LIMITED Meeting Date:AUG 04, 2016 Record Date:JUN 01, 2016 Meeting Type:ANNUAL Ticker:KORS Security ID:G60754101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Kors Management For For 1b Elect Director Judy Gibbons Management For For 1c Elect Director Jane Thompson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 15, 2016 Record Date:JUN 21, 2016 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Against 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MOBILEYE N.V. Meeting Date:JUN 13, 2017 Record Date:MAY 16, 2017 Meeting Type:ANNUAL Ticker:MBLY Security ID:N51488117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Public Offer By Cyclops Holdings Management None None 2 Approve Conditional Sale of Company Assets Management For For 3.a Appoint Liquidator Management For For 3.b Approve Remuneration of Liquidator Management For For 4 Change the Company Form to a Privately Held Limited Liability Company (BV) Management For For 5 Amend Articles of Association Re: Change to Limited Liability Company Management For For 6 Amend Articles Re: Delisting of the Company Management For For 7 Discuss Disclosure Concerning Compensation of Directors Management None None 8 Adopt Financial Statements and Statutory Reports Management For For 9 Approve Discharge of Board Members regarding 2016 Management For For 10 Approve Discharge of Board Members effective as of the Acceptance Time through the AGM Date Management For For 11.a Reelect Tomaso Poggio as Director Management For For 11.b Reelect Eli Barkat as Director Management For For 11.c Reelect Judith Richte as Director Management For For 12.a Elect Tiffany Silva as Director Management For For 12.b Elect David J. Miles as Director Management For For 12.c Elect Nicholas Hudson as Director Management For For 12.d Elect Mark Legaspi as Director Management For For 12.e Elect Gary Kershaw as Director Management For For 13 Approve Remuneration of Directors Management For For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Ratify PricewaterhouseCoopers as Auditors Management For For 16 Receive Explanation on Company's Reserves and Dividend Policy Management None None MOLSON COORS BREWING COMPANY Meeting Date:MAY 17, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:TAP Security ID:60871R209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger G. Eaton Management For For 1.2 Elect Director Charles M. Herington Management For For 1.3 Elect Director H. Sanford Riley Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NAVIENT CORPORATION Meeting Date:MAY 25, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:NAVI Security ID:63938C108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John K. Adams, Jr. Management For For 1b Elect Director Anna Escobedo Cabral Management For For 1c Elect Director William M. Diefenderfer, III Management For For 1d Elect Director Diane Suitt Gilleland Management For For 1e Elect Director Katherine A. Lehman Management For For 1f Elect Director Linda A. Mills Management For For 1g Elect Director John (Jack) F. Remondi Management For For 1h Elect Director Jane J. Thompson Management For For 1i Elect Director Laura S. Unger Management For For 1j Elect Director Barry L. Williams Management For For 1k Elect Director David L. Yowan Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For NEWMONT MINING CORPORATION Meeting Date:APR 20, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:NEM Security ID:651639106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director Bruce R. Brook Management For For 1.3 Elect Director J. Kofi Bucknor Management For For 1.4 Elect Director Vincent A. Calarco Management For For 1.5 Elect Director Joseph A. Carrabba Management For For 1.6 Elect Director Noreen Doyle Management For For 1.7 Elect Director Gary J. Goldberg Management For For 1.8 Elect Director Veronica M. Hagen Management For For 1.9 Elect Director Jane Nelson Management For For 1.10 Elect Director Julio M. Quintana Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Human Rights Risk Assessment Process Shareholder Against Against NOBLE ENERGY, INC. Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:NBL Security ID:655044105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey L. Berenson Management For For 1b Elect Director Michael A. Cawley Management For For 1c Elect Director Edward F. Cox Management For For 1d Elect Director James E. Craddock Management For Against 1e Elect Director Thomas J. Edelman Management For For 1f Elect Director Kirby L. Hedrick Management For For 1g Elect Director David L. Stover Management For For 1h Elect Director Scott D. Urban Management For For 1i Elect Director William T. Van Kleef Management For For 1j Elect Director Molly K. Williamson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For NORTHERN TRUST CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda Walker Bynoe Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director Dean M. Harrison Management For For 1d Elect Director Jay L. Henderson Management For For 1e Elect Director Michael G. O'Grady Management For For 1f Elect Director Jose Luis Prado Management For For 1g Elect Director Thomas E. Richards Management For For 1h Elect Director John W. Rowe Management For For 1i Elect Director Martin P. Slark Management For For 1j Elect Director David H. B. Smith, Jr. Management For For 1k Elect Director Donald Thompson Management For For 1l Elect Director Charles A. Tribbett, III Management For For 1m Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For NUCOR CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick J. Dempsey Management For For 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Gregory J. Hayes Management For For 1.4 Elect Director Victoria F. Haynes Management For For 1.5 Elect Director Bernard L. Kasriel Management For For 1.6 Elect Director Christopher J. Kearney Management For For 1.7 Elect Director Laurette T. Koellner Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Adopt Quantitative Compnay-Wide GHG Goals Shareholder Against Against PARKER-HANNIFIN CORPORATION Meeting Date:OCT 26, 2016 Record Date:AUG 31, 2016 Meeting Type:ANNUAL Ticker:PH Security ID:701094104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lee C. Banks Management For For 1.2 Elect Director Robert G. Bohn Management For For 1.3 Elect Director Linda S. Harty Management For For 1.4 Elect Director Robert J. Kohlhepp Management For For 1.5 Elect Director Kevin A. Lobo Management For For 1.6 Elect Director Klaus-Peter Muller Management For For 1.7 Elect Director Candy M. Obourn Management For For 1.8 Elect Director Joseph Scaminace Management For For 1.9 Elect Director Wolfgang R. Schmitt Management For For 1.10 Elect Director Ake Svensson Management For For 1.11 Elect Director James R. Verrier Management For For 1.12 Elect Director James L. Wainscott Management For For 1.13 Elect Director Thomas L. Williams Management For For 2 Require Advance Notice for Shareholder Nominations Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Omnibus Stock Plan Management For For PENTAIR PLC Meeting Date:MAY 09, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director Edward P. Garden Management For For 1f Elect Director T. Michael Glenn Management For For 1g Elect Director David H. Y. Ho Management For For 1h Elect Director Randall J. Hogan Management For For 1i Elect Director David A. Jones Management For For 1j Elect Director Ronald L. Merriman Management For For 1k Elect Director William T. Monahan Management For For 1l Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Provide Proxy Access Right Management For For PHYSICIANS REALTY TRUST Meeting Date:MAY 03, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:DOC Security ID:71943U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Thomas Management For For 1.2 Elect Director Tommy G. Thompson Management For For 1.3 Elect Director Stanton D. Anderson Management For For 1.4 Elect Director Mark A. Baumgartner Management For For 1.5 Elect Director Albert C. Black, Jr. Management For For 1.6 Elect Director William A. Ebinger Management For For 1.7 Elect Director Richard A. Weiss Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PINNACLE FOODS INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:PF Security ID:72348P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane Nielsen Management For For 1.2 Elect Director Muktesh Pant Management For For 1.3 Elect Director Raymond Silcock Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:PXD Security ID:723787107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edison C. Buchanan Management For For 1.2 Elect Director Andrew F. Cates Management For For 1.3 Elect Director Timothy L. Dove Management For For 1.4 Elect Director Phillip A. Gobe Management For For 1.5 Elect Director Larry R. Grillot Management For For 1.6 Elect Director Stacy P. Methvin Management For For 1.7 Elect Director Royce W. Mitchell Management For For 1.8 Elect Director Frank A. Risch Management For For 1.9 Elect Director Scott D. Sheffield Management For For 1.10 Elect Director Mona K. Sutphen Management For For 1.11 Elect Director J. Kenneth Thompson Management For For 1.12 Elect Director Phoebe A. Wood Management For For 1.13 Elect Director Michael D. Wortley Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Annual Sustainability Shareholder Against For PNM RESOURCES, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman P. Becker Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director E. Renae Conley Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Sidney M. Gutierrez Management For For 1.6 Elect Director Maureen T. Mullarkey Management For For 1.7 Elect Director Donald K. Schwanz Management For For 1.8 Elect Director Bruce W. Wilkinson Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against For 6 Report on Financial Risks of Stranded Carbon Assets Shareholder Against Against PREMIER, INC. Meeting Date:DEC 02, 2016 Record Date:OCT 03, 2016 Meeting Type:ANNUAL Ticker:PINC Security ID:74051N102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan D. DeVore Management For For 1.2 Elect Director Jody R. Davids Management For For 1.3 Elect Director Peter S. Fine Management For For 1.4 Elect Director David H. Langstaff Management For For 1.5 Elect Director Marvin R. O'Quinn Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PRINCIPAL FINANCIAL GROUP, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 22, 2017 Meeting Type:ANNUAL Ticker:PFG Security ID:74251V102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Betsy J. Bernard Management For For 1.2 Elect Director Jocelyn Carter-Miller Management For For 1.3 Elect Director Dennis H. Ferro Management For For 1.4 Elect Director Scott M. Mills Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young, LLP as Auditors Management For For PROLOGIS, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 09, 2017 Meeting Type:ANNUAL Ticker:PLD Security ID:74340W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hamid R. Moghadam Management For For 1b Elect Director George L. Fotiades Management For For 1c Elect Director Lydia H. Kennard Management For For 1d Elect Director J. Michael Losh Management For For 1e Elect Director Irving F. Lyons, III Management For For 1f Elect Director David P. O'Connor Management For For 1g Elect Director Olivier Piani Management For For 1h Elect Director Jeffrey L. Skelton Management For For 1i Elect Director Carl B. Webb Management For For 1j Elect Director William D. Zollars Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For PTC INC. Meeting Date:MAR 01, 2017 Record Date:JAN 03, 2017 Meeting Type:ANNUAL Ticker:PTC Security ID:69370C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Janice D. Chaffin Management For For 1.2 Elect Director Phillip M. Fernandez Management For For 1.3 Elect Director Donald K. Grierson Management For For 1.4 Elect Director James E. Heppelmann Management For For 1.5 Elect Director Klaus Hoehn Management For For 1.6 Elect Director Paul A. Lacy Management For For 1.7 Elect Director Robert P. Schechter Management For For 1.8 Elect Director Renato (Ron) Zambonini Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For PVH CORP. Meeting Date:JUN 15, 2017 Record Date:APR 20, 2017 Meeting Type:ANNUAL Ticker:PVH Security ID:693656100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Baglivo Management For For 1b Elect Director Brent Callinicos Management For For 1c Elect Director Emanuel Chirico Management For For 1d Elect Director Juan R. Figuereo Management For For 1e Elect Director Joseph B. Fuller Management For For 1f Elect Director V. James Marino Management For For 1g Elect Director G. Penny McIntyre Management For For 1h Elect Director Amy McPherson Management For For 1i Elect Director Henry Nasella Management For For 1j Elect Director Edward R. Rosenfeld Management For For 1k Elect Director Craig Rydin Management For For 1l Elect Director Amanda Sourry Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For RALPH LAUREN CORPORATION Meeting Date:AUG 11, 2016 Record Date:JUN 13, 2016 Meeting Type:ANNUAL Ticker:RL Security ID:751212101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank A. Bennack, Jr. Management For For 1.2 Elect Director Joel L. Fleishman Management For For 1.3 Elect Director Hubert Joly Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For RAYMOND JAMES FINANCIAL, INC. Meeting Date:FEB 16, 2017 Record Date:DEC 21, 2016 Meeting Type:ANNUAL Ticker:RJF Security ID:754730109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles G. von Arentschildt Management For For 1.2 Elect Director Shelley G. Broader Management For For 1.3 Elect Director Jeffrey N. Edwards Management For For 1.4 Elect Director Benjamin C. Esty Management For For 1.5 Elect Director Francis S. Godbold Management For For 1.6 Elect Director Thomas A. James Management For For 1.7 Elect Director Gordon L. Johnson Management For For 1.8 Elect Director Roderick C. McGeary Management For For 1.9 Elect Director Paul C. Reilly Management For For 1.10 Elect Director Robert P. Saltzman Management For For 1.11 Elect Director Susan N. Story Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For REALOGY HOLDINGS CORP. Meeting Date:MAY 03, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:RLGY Security ID:75605Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raul Alvarez Management For For 1.2 Elect Director Fiona P. Dias Management For For 1.3 Elect Director Matthew J. Espe Management For For 1.4 Elect Director V. Ann Hailey Management For For 1.5 Elect Director Duncan L. Niederauer Management For For 1.6 Elect Director Richard A. Smith Management For For 1.7 Elect Director Sherry M. Smith Management For For 1.8 Elect Director Christopher S. Terrill Management For For 1.9 Elect Director Michael J. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For REGIONS FINANCIAL CORPORATION Meeting Date:APR 20, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:RF Security ID:7591EP100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carolyn H. Byrd Management For For 1b Elect Director David J. Cooper, Sr. Management For For 1c Elect Director Don DeFosset Management For For 1d Elect Director Samuel A. Di Piazza, Jr. Management For For 1e Elect Director Eric C. Fast Management For For 1f Elect Director O. B. Grayson Hall, Jr. Management For For 1g Elect Director John D. Johns Management For For 1h Elect Director Ruth Ann Marshall Management For For 1i Elect Director Susan W. Matlock Management For For 1j Elect Director John E. Maupin, Jr. Management For For 1k Elect Director Charles D. McCrary Management For For 1l Elect Director James T. Prokopanko Management For For 1m Elect Director Lee J. Styslinger, III Management For For 1n Elect Director Jose S. Suquet Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For RENAISSANCERE HOLDINGS LTD. Meeting Date:MAY 17, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:RNR Security ID:G7496G103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David C. Bushnell Management For For 1b Elect Director James L. Gibbons Management For For 1c Elect Director Jean D. Hamilton Management For For 1d Elect Director Anthony M. Santomero Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Ernst & Young Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 24, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold M. Messmer, Jr. Management For For 1.2 Elect Director Marc H. Morial Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For For 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ROPER TECHNOLOGIES, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For SCIENCE APPLICATIONS INTERNATIONAL CORPORATION Meeting Date:JUN 07, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:SAIC Security ID:808625107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert A. Bedingfield Management For For 1b Elect Director Deborah B. Dunie Management For For 1c Elect Director John J. Hamre Management For For 1d Elect Director Timothy J. Mayopoulos Management For Against 1e Elect Director Anthony J. Moraco Management For For 1f Elect Director Donna S. Morea Management For For 1g Elect Director Edward J. Sanderson, Jr. Management For For 1h Elect Director Steven R. Shane Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SEMPRA ENERGY Meeting Date:MAY 12, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Kathleen L. Brown Management For For 1.3 Elect Director Andres Conesa Management For For 1.4 Elect Director Maria Contreras-Sweet Management For For 1.5 Elect Director Pablo A. Ferrero Management For For 1.6 Elect Director William D. Jones Management For For 1.7 Elect Director Bethany J. Mayer Management For For 1.8 Elect Director William G. Ouchi Management For For 1.9 Elect Director Debra L. Reed Management For For 1.10 Elect Director William C. Rusnack Management For For 1.11 Elect Director Lynn Schenk Management For For 1.12 Elect Director Jack T. Taylor Management For For 1.13 Elect Director James C. Yardley Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SLM CORPORATION Meeting Date:JUN 22, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:SLM Security ID:78442P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul G. Child Management For For 1b Elect Director Carter Warren Franke Management For For 1c Elect Director Earl A. Goode Management For For 1d Elect Director Marianne M. Keler Management For For 1e Elect Director Jim Matheson Management For For 1f Elect Director Jed H. Pitcher Management For For 1g Elect Director Frank C. Puleo Management For For 1h Elect Director Raymond J. Quinlan Management For For 1i Elect Director Vivian C. Schneck-Last Management For For 1j Elect Director William N. Shiebler Management For For 1k Elect Director Robert S. Strong Management For For 1l Elect Director Kirsten O. Wolberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year SUNTRUST BANKS, INC. Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:STI Security ID:867914103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dallas S. Clement Management For For 1.2 Elect Director Paul R. Garcia Management For For 1.3 Elect Director M. Douglas Ivester Management For For 1.4 Elect Director Kyle Prechtl Legg Management For For 1.5 Elect Director Donna S. Morea Management For For 1.6 Elect Director David M. Ratcliffe Management For For 1.7 Elect Director William H. Rogers, Jr. Management For For 1.8 Elect Director Agnes Bundy Scanlan Management For For 1.9 Elect Director Frank P. Scruggs, Jr. Management For For 1.10 Elect Director Bruce L. Tanner Management For For 1.11 Elect Director Thomas R. Watjen Management For For 1.12 Elect Director Phail Wynn, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For SYNCHRONY FINANCIAL Meeting Date:MAY 18, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:SYF Security ID:87165B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Margaret M. Keane Management For For 1b Elect Director Paget L. Alves Management For For 1c Elect Director Arthur W. Coviello, Jr. Management For For 1d Elect Director William W. Graylin Management For For 1e Elect Director Roy A. Guthrie Management For For 1f Elect Director Richard C. Hartnack Management For For 1g Elect Director Jeffrey G. Naylor Management For For 1h Elect Director Laurel J. Richie Management For For 1i Elect Director Olympia J. Snowe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For T. ROWE PRICE GROUP, INC. Meeting Date:APR 26, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:TROW Security ID:74144T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mark S. Bartlett Management For For 1b Elect Director Edward C. Bernard Management For For 1c Elect Director Mary K. Bush Management For For 1d Elect Director H. Lawrence Culp, Jr. Management For For 1e Elect Director Freeman A. Hrabowski, III Management For For 1f Elect Director Robert F. MacLellan Management For For 1g Elect Director Brian C. Rogers Management For For 1h Elect Director Olympia J. Snowe Management For For 1i Elect Director William J. Stromberg Management For For 1j Elect Director Dwight S. Taylor Management For For 1k Elect Director Anne Marie Whittemore Management For For 1l Elect Director Sandra S. Wijnberg Management For For 1m Elect Director Alan D. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Approve Non-Employee Director Omnibus Stock Plan Management For For 6 Amend Nonqualified Employee Stock Purchase Plan Management For For 7 Ratify KPMG LLP as Auditors Management For For 8 Report on and Assess Proxy Voting Policies in Relation to Climate Change Position Shareholder Against Against 9 Report on and Assess Proxy Voting Policies in Relation to Executive Compensation Shareholder Against Against 10 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder None For TAHOE RESOURCES INC. Meeting Date:MAY 03, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:THO Security ID:873868103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Kevin McArthur Management For For 1.2 Elect Director Ronald W. Clayton Management For For 1.3 Elect Director Tanya M. Jakusconek Management For For 1.4 Elect Director Charles A. Jeannes Management For For 1.5 Elect Director Drago G. Kisic Management For For 1.6 Elect Director Alan C. Moon Management For For 1.7 Elect Director A. Dan Rovig Management For For 1.8 Elect Director Paul B. Sweeney Management For For 1.9 Elect Director James S. Voorhees Management For For 1.10 Elect Director Kenneth F. Williamson Management For For 2 Ratify Deloitte LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For Against TEGNA INC. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:TGNA Security ID:87901J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jennifer Dulski Management For For 1b Elect Director Howard D. Elias Management For For 1c Elect Director Lidia Fonseca Management For For 1d Elect Director Jill Greenthal Management For For 1e Elect Director Marjorie Magner Management For For 1f Elect Director Gracia C. Martore Management For For 1g Elect Director Scott K. McCune Management For For 1h Elect Director Henry W. McGee Management For For 1i Elect Director Susan Ness Management For For 1j Elect Director Bruce P. Nolop Management For For 1k Elect Director Neal Shapiro Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TEXTRON INC. Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:TXT Security ID:883203101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Scott C. Donnelly Management For For 1b Elect Director Kathleen M. Bader Management For For 1c Elect Director R. Kerry Clark Management For For 1d Elect Director James T. Conway Management For For 1e Elect Director Ivor J. Evans Management For For 1f Elect Director Lawrence K. Fish Management For For 1g Elect Director Paul E. Gagne Management For For 1h Elect Director Ralph D. Heath Management For For 1i Elect Director Lloyd G. Trotter Management For For 1j Elect Director James L. Ziemer Management For For 1k Elect Director Maria T. Zuber Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For THE HARTFORD FINANCIAL SERVICES GROUP, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HIG Security ID:416515104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert B. Allardice, III Management For For 1b Elect Director Trevor Fetter Management For For 1c Elect Director Kathryn A. Mikells Management For For 1d Elect Director Michael G. Morris Management For For 1e Elect Director Thomas A. Renyi Management For For 1f Elect Director Julie G. Richardson Management For For 1g Elect Director Teresa Wynn Roseborough Management For For 1h Elect Director Virginia P. Ruesterholz Management For For 1i Elect Director Charles B. Strauss Management For For 1j Elect Director Christopher J. Swift Management For For 1k Elect Director H. Patrick Swygert Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MOSAIC COMPANY Meeting Date:MAY 18, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:MOS Security ID:61945C103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nancy E. Cooper Management For For 1b Elect Director Gregory L. Ebel Management For For 1c Elect Director Timothy S. Gitzel Management For For 1d Elect Director Denise C. Johnson Management For For 1e Elect Director Emery N. Koenig Management For For 1f Elect Director Robert L. Lumpkins Management For For 1g Elect Director William T. Monahan Management For For 1h Elect Director James ('Joc') C. O'Rourke Management For For 1i Elect Director James L. Popowich Management For For 1j Elect Director David T. Seaton Management For For 1k Elect Director Steven M. Seibert Management For For 1l Elect Director Kelvin W. Westbrook Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE PROGRESSIVE CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stuart B. Burgdoerfer Management For For 1b Elect Director Charles A. Davis Management For For 1c Elect Director Roger N. Farah Management For For 1d Elect Director Lawton W. Fitt Management For For 1e Elect Director Susan Patricia Griffith Management For For 1f Elect Director Jeffrey D. Kelly Management For For 1g Elect Director Patrick H. Nettles Management For For 1h Elect Director Glenn M. Renwick Management For For 1i Elect Director Bradley T. Sheares Management For For 1j Elect Director Barbara R. Snyder Management For For 2 Approve Executive Incentive Bonus Plan Management For For 3 Approve Non-Employee Director Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For TOLL BROTHERS, INC. Meeting Date:MAR 14, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:TOL Security ID:889478103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert I. Toll Management For For 1.2 Elect Director Douglas C. Yearley, Jr. Management For For 1.3 Elect Director Edward G. Boehne Management For For 1.4 Elect Director Richard J. Braemer Management For For 1.5 Elect Director Christine N. Garvey Management For For 1.6 Elect Director Carl B. Marbach Management For For 1.7 Elect Director John A. McLean Management For For 1.8 Elect Director Stephen A. Novick Management For For 1.9 Elect Director Paul E. Shapiro Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Qualified Employee Stock Purchase Plan Management For For TOTAL SYSTEM SERVICES, INC. Meeting Date:APR 27, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:TSS Security ID:891906109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kriss Cloninger, III Management For For 1b Elect Director Walter W. Driver, Jr. Management For For 1c Elect Director Sidney E. Harris Management For For 1d Elect Director William M. Isaac Management For For 1e Elect Director Pamela A. Joseph Management For For 1f Elect Director Mason H. Lampton Management For For 1g Elect Director Connie D. McDaniel Management For For 1h Elect Director Philip W. Tomlinson Management For For 1i Elect Director John T. Turner Management For For 1j Elect Director Richard W. Ussery Management For Against 1k Elect Director M. Troy Woods Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For TREEHOUSE FOODS, INC. Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:THS Security ID:89469A104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis F. O'Brien Management For For 1.2 Elect Director Sam K. Reed Management For For 1.3 Elect Director Ann M. Sardini Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For TYSON FOODS, INC. Meeting Date:FEB 09, 2017 Record Date:DEC 12, 2016 Meeting Type:ANNUAL Ticker:TSN Security ID:902494103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John Tyson Management For For 1b Elect Director Gaurdie E. Banister, Jr. Management For For 1c Elect Director Mike Beebe Management For For 1d Elect Director Mikel A. Durham Management For For 1e Elect Director Tom Hayes Management For For 1f Elect Director Kevin M. McNamara Management For For 1g Elect Director Cheryl S. Miller Management For For 1h Elect Director Brad T. Sauer Management For For 1i Elect Director Jeffrey K. Schomburger Management For For 1j Elect Director Robert Thurber Management For For 1k Elect Director Barbara A. Tyson Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Board Diversity Shareholder Against Against 7 Proxy Access Shareholder Against Against 8 Implement a Water Quality Stewardship Policy Shareholder Against For UDR, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:UDR Security ID:902653104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Katherine A. Cattanach Management For For 1b Elect Director Robert P. Freeman Management For For 1c Elect Director Jon A. Grove Management For For 1d Elect Director Mary Ann King Management For For 1e Elect Director James D. Klingbeil Management For For 1f Elect Director Clint D. McDonnough Management For For 1g Elect Director Robert A. McNamara Management For For 1h Elect Director Mark R. Patterson Management For For 1i Elect Director Lynne B. Sagalyn Management For For 1j Elect Director Thomas W. Toomey Management For For 2 Ratify Ernst & Young LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year UGI CORPORATION Meeting Date:JAN 24, 2017 Record Date:NOV 14, 2016 Meeting Type:ANNUAL Ticker:UGI Security ID:902681105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Shawn Bort Management For For 1.2 Elect Director Richard W. Gochnauer Management For For 1.3 Elect Director Frank S. Hermance Management For For 1.4 Elect Director Anne Pol Management For For 1.5 Elect Director Marvin O. Schlanger Management For For 1.6 Elect Director James B. Stallings, Jr. Management For For 1.7 Elect Director Roger B. Vincent Management For For 1.8 Elect Director John L. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For UNITED NATURAL FOODS, INC. Meeting Date:DEC 15, 2016 Record Date:OCT 18, 2016 Meeting Type:ANNUAL Ticker:UNFI Security ID:911163103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eric F. Artz Management For For 1b Elect Director Ann Torre Bates Management For For 1c Elect Director Denise M. Clark Management For For 1d Elect Director Daphne J. Dufresne Management For For 1e Elect Director Michael S. Funk Management For For 1f Elect Director James P. Heffernan Management For For 1g Elect Director Peter A. Roy Management For For 1h Elect Director Steven L. Spinner Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Shareholder Against Against VERSUM MATERIALS, INC. Meeting Date:MAR 21, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:VSM Security ID:92532W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seifi Ghasemi Management For For 1.2 Elect Director Guillermo Novo Management For For 1.3 Elect Director Jacques Croisetiere Management For For 1.4 Elect Director Yi Hyon Paik Management For For 1.5 Elect Director Thomas J. Riordan Management For For 1.6 Elect Director Susan C. Schnabel Management For For 1.7 Elect Director Alejandro D. Wolff Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year W. R. BERKLEY CORPORATION Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:WRB Security ID:084423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Maria Luisa Ferre Management For For 1B Elect Director Jack H. Nusbaum Management For Against 1C Elect Director Mark L. Shapiro Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For WABCO HOLDINGS INC. Meeting Date:MAY 24, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:WBC Security ID:92927K102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director G. Peter D'Aloia Management For For 1.2 Elect Director Juergen W. Gromer Management For For 1.3 Elect Director Mary L. Petrovich Management For For 2 Ratify Ernst & Young Bedrijfsrevisoren BCVBA/Reviseurs d'Entreprises SCCRL as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WATERS CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:WAT Security ID:941848103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Berendt Management For For 1.2 Elect Director Douglas A. Berthiaume Management For For 1.3 Elect Director Edward Conard Management For For 1.4 Elect Director Laurie H. Glimcher Management For For 1.5 Elect Director Christopher A. Kuebler Management For For 1.6 Elect Director William J. Miller Management For For 1.7 Elect Director Christopher J. O'Connell Management For For 1.8 Elect Director JoAnn A. Reed Management For For 1.9 Elect Director Thomas P. Salice Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Adopt Proxy Access Right Shareholder None Against WEINGARTEN REALTY INVESTORS Meeting Date:APR 24, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:WRI Security ID:948741103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Alexander Management For For 1.2 Elect Director Standford Alexander Management For For 1.3 Elect Director Shelagmichael Brown Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Stephen A. Lasher Management For For 1.6 Elect Director Thomas L. Ryan Management For Withhold 1.7 Elect Director Douglas W. Schnitzer Management For For 1.8 Elect Director C. Park Shaper Management For For 1.9 Elect Director Marc J. Shapiro Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WESTERN DIGITAL CORPORATION Meeting Date:NOV 04, 2016 Record Date:SEP 08, 2016 Meeting Type:ANNUAL Ticker:WDC Security ID:958102105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Martin I. Cole Management For For 1b Elect Director Kathleen A. Cote Management For For 1c Elect Director Henry T. DeNero Management For For 1d Elect Director Michael D. Lambert Management For For 1e Elect Director Len J. Lauer Management For For 1f Elect Director Matthew E. Massengill Management For For 1g Elect Director Sanjay Mehrotra Management For For 1h Elect Director Stephen D. Milligan Management For For 1i Elect Director Paula A. Price Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify KPMG LLP as Auditors Management For For WESTROCK COMPANY Meeting Date:JAN 27, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:WRK Security ID:96145D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Timothy J. Bernlohr Management For For 1b Elect Director J. Powell Brown Management For For 1c Elect Director Michael E. Campbell Management For For 1d Elect Director Terrell K. Crews Management For For 1e Elect Director Russell M. Currey Management For For 1f Elect Director John A. Luke, Jr. Management For For 1g Elect Director Gracia C. Martore Management For For 1h Elect Director James E. Nevels Management For For 1i Elect Director Timothy H. Powers Management For For 1j Elect Director Steven C. Voorhees Management For For 1k Elect Director Bettina M. Whyte Management For For 1l Elect Director Alan D. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For WEYERHAEUSER COMPANY Meeting Date:MAY 19, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:WY Security ID:962166104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Emmert Management For For 1.2 Elect Director Rick R. Holley Management For For 1.3 Elect Director Sara Grootwassink Lewis Management For For 1.4 Elect Director John F. Morgan, Sr. Management For For 1.5 Elect Director Nicole W. Piasecki Management For For 1.6 Elect Director Marc F. Racicot Management For For 1.7 Elect Director Lawrence A. Selzer Management For For 1.8 Elect Director Doyle R. Simons Management For For 1.9 Elect Director D. Michael Steuert Management For For 1.10 Elect Director Kim Williams Management For For 1.11 Elect Director Charles R. Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY Meeting Date:JUN 13, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:WLTW Security ID:G96629103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anna C. Catalano Management For For 1b Elect Director Victor F. Ganzi Management For For 1c Elect Director John J. Haley Management For For 1d Elect Director Wendy E. Lane Management For For 1e Elect Director James F. McCann Management For For 1f Elect Director Brendan R. O'Neill Management For For 1g Elect Director Jaymin Patel Management For For 1h Elect Director Linda D. Rabbitt Management For For 1i Elect Director Paul Thomas Management For For 1j Elect Director Jeffrey W. Ubben Management For For 1k Elect Director Wilhelm Zeller Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Proxy Access Right Management For For 6A Adopt Plurality Voting for Contested Election of Directors Management For For 6B Establish Range for Size of Board Management For For 7A Amend Advance Notice Provisions and Make Certain Administrative Amendments Management For For 7B Amend Articles of Association Management For For 8 Renew the Board's Authority to Issue Shares Under Irish Law Management For For 9 Renew the Board's Authority to Opt-Out of Statutory Pre-Emptions Rights Management For For XL GROUP LTD Meeting Date:MAY 19, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:XL Security ID:G98294104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ramani Ayer Management For For 1.2 Elect Director Dale R. Comey Management For For 1.3 Elect Director Claus-Michael Dill Management For For 1.4 Elect Director Robert R. Glauber Management For For 1.5 Elect Director Edward J. Kelly, III Management For For 1.6 Elect Director Joseph Mauriello Management For For 1.7 Elect Director Michael S. McGavick Management For For 1.8 Elect Director Eugene M. McQuade Management For For 1.9 Elect Director Clayton S. Rose Management For For 1.10 Elect Director Anne Stevens Management For For 1.11 Elect Director John M. Vereker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For XYLEM INC. Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Curtis J. Crawford Management For For 1b Elect Director Robert F. Friel Management For Against 1c Elect Director Sten E. Jakobsson Management For For 1d Elect Director Steven R. Loranger Management For For 1e Elect Director Surya N. Mohapatra Management For For 1f Elect Director Jerome A. Peribere Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles Management For For ZIMMER BIOMET HOLDINGS, INC. Meeting Date:MAY 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ZBH Security ID:98956P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher B. Begley Management For For 1b Elect Director Betsy J. Bernard Management For For 1c Elect Director Gail K. Boudreaux Management For For 1d Elect Director David C. Dvorak Management For For 1e Elect Director Michael J. Farrell Management For For 1f Elect Director Larry C. Glasscock Management For For 1g Elect Director Robert A. Hagemann Management For For 1h Elect Director Arthur J. Higgins Management For For 1i Elect Director Michael W. Michelson Management For For 1j Elect Director Cecil B. Pickett Management For For 1k Elect Director Jeffrey K. Rhodes Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ZIONS BANCORPORATION Meeting Date:JUN 02, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:ZION Security ID:989701107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Jerry C. Atkin Management For For 1B Elect Director Gary L. Crittenden Management For For 1C Elect Director Suren K. Gupta Management For For 1D Elect Director J. David Heaney Management For For 1E Elect Director Vivian S. Lee Management For For 1F Elect Director Edward F. Murphy Management For For 1G Elect Director Roger B. Porter Management For For 1H Elect Director Stephen D. Quinn Management For For 1I Elect Director Harris H. Simmons Management For For 1J Elect Director Barbara A. Yastine Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For Franklin Small Cap Value Fund A. SCHULMAN, INC. Meeting Date:DEC 09, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:SHLM Security ID:808194104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Eugene R. Allspach Management For Against 1b Elect Director Gregory T. Barmore Management For Against 1c Elect Director David G. Birney Management For Against 1d Elect Director Joseph M. Gingo Management For Against 1e Elect Director Lee D. Meyer Management For Against 1f Elect Director James A. Mitarotonda Management For Against 1g Elect Director Ernest J. Novak, Jr. Management For Against 1h Elect Director Kathleen M. Oswald Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AAR CORP. Meeting Date:OCT 11, 2016 Record Date:AUG 16, 2016 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman R. Bobins Management For For 1.2 Elect Director Ronald R. Fogleman Management For For 1.3 Elect Director James E. Goodwin Management For For 1.4 Elect Director Marc J. Walfish Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For ACCESS NATIONAL CORPORATION Meeting Date:MAR 15, 2017 Record Date:JAN 31, 2017 Meeting Type:SPECIAL Ticker:ANCX Security ID:004337101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Merger Management For For 2 Adjourn Meeting Management For For AGT FOOD AND INGREDIENTS INC. Meeting Date:JUN 14, 2017 Record Date:MAY 04, 2017 Meeting Type:ANNUAL Ticker:AGT Security ID:001264100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Murad Al-Katib Management For For 1b Elect Director Huseyin Arslan Management For For 1c Elect Director Howard N. Rosen Management For For 1d Elect Director John Gardner Management For For 1e Elect Director Drew Franklin Management For For 1f Elect Director Greg Stewart Management For For 1g Elect Director Marie-Lucie Morin Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For APTARGROUP, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:ATR Security ID:038336103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director George L. Fotiades Management For For 1b Elect Director King W. Harris Management For For 1c Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ARGAN, INC. Meeting Date:JUN 22, 2017 Record Date:APR 25, 2017 Meeting Type:ANNUAL Ticker:AGX Security ID:04010E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rainer H. Bosselmann Management For For 1.2 Elect Director Cynthia A. Flanders Management For Withhold 1.3 Elect Director Peter W. Getsinger Management For Withhold 1.4 Elect Director William F. Griffin, Jr. Management For For 1.5 Elect Director John R. Jeffrey, Jr. Management For For 1.6 Elect Director William F. Leimkuhler Management For Withhold 1.7 Elect Director W.G. Champion Mitchell Management For For 1.8 Elect Director James W. Quinn Management For Withhold 1.9 Elect Director Brian R. Sherras Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Grant Thornton LLP as Auditors Management For For ARMSTRONG FLOORING, INC. Meeting Date:JUN 02, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:AFI Security ID:04238R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kathleen S. Lane Management For For 1b Elect Director Michael W. Malone Management For For 1c Elect Director Jacob H. Welch Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr. Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher O'Kane Management For For 1.2 Elect Director John Cavoores Management For For 1.3 Elect Director Albert J. Beer Management For For 1.4 Elect Director Heidi Hutter Management For For 1.5 Elect Director Matthew Botein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ASTEC INDUSTRIES, INC. Meeting Date:APR 27, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:ASTE Security ID:046224101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William D. Gehl Management For For 1.2 Elect Director William G. Dorey Management For For 1.3 Elect Director Charles F. Potts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For BNC BANCORP Meeting Date:JUN 12, 2017 Record Date:APR 28, 2017 Meeting Type:SPECIAL Ticker:BNCN Security ID:05566T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For BRANDYWINE REALTY TRUST Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:BDN Security ID:105368203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol G. Carroll Management For For 1b Elect Director James C. Diggs Management For For 1c Elect Director Wyche Fowler Management For For 1d Elect Director H. Richard Haverstick, Jr. Management For For 1e Elect Director Michael J. Joyce Management For For 1f Elect Director Anthony A. Nichols, Sr. Management For For 1g Elect Director Charles P. Pizzi Management For For 1h Elect Director Gerard H. Sweeney Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For BRINKER INTERNATIONAL, INC. Meeting Date:NOV 16, 2016 Record Date:SEP 19, 2016 Meeting Type:ANNUAL Ticker:EAT Security ID:109641100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Elaine L. Boltz Management For Against 1b Elect Director Joseph M. DePinto Management For Against 1c Elect Director Harriet Edelman Management For Against 1d Elect Director Michael A. George Management For Against 1e Elect Director William T. Giles Management For Against 1f Elect Director Gerardo I. Lopez Management For Against 1g Elect Director George R. Mrkonic Management For Against 1h Elect Director Jose Luis Prado Management For Against 1i Elect Director Wyman T. Roberts Management For Against 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against BRP INC. Meeting Date:JUN 01, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:DOO Security ID:05577W200 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurent Beaudoin Management For For 1.2 Elect Director Joshua Bekenstein Management For For 1.3 Elect Director Jose Boisjoli Management For For 1.4 Elect Director J.R. Andre Bombardier Management For For 1.5 Elect Director William H. Cary Management For For 1.6 Elect Director Michael Hanley Management For For 1.7 Elect Director Louis Laporte Management For For 1.8 Elect Director Carlos Mazzorin Management For For 1.9 Elect Director Estelle Metayer Management For For 1.10 Elect Director Nicholas G. Nomicos Management For For 1.11 Elect Director Daniel J. O'Neill Management For For 1.12 Elect Director Edward Philip Management For For 1.13 Elect Director Joseph Robbins Management For For 2 Ratify Deloitte LLP as Auditors Management For For BRYN MAWR BANK CORPORATION Meeting Date:APR 20, 2017 Record Date:MAR 02, 2017 Meeting Type:ANNUAL Ticker:BMTC Security ID:117665109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Wendell F. Holland Management For For 1.2 Elect Director David E. Lees Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For CALERES, INC. Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:CAL Security ID:129500104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Lee Capps, III Management For For 1.2 Elect Director Brenda C. Freeman Management For For 1.3 Elect Director Carla Hendra Management For For 1.4 Elect Director Patricia G. McGinnis Management For For 1.5 Elect Director Wenda Harris Millard Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year CARLISLE COMPANIES INCORPORATED Meeting Date:APR 26, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert G. Bohn Management For For 1b Elect Director Terry D. Growcock Management For For 1c Elect Director Gregg A. Ostrander Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For CARPENTER TECHNOLOGY CORPORATION Meeting Date:OCT 11, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:CRS Security ID:144285103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director I. Martin Inglis Management For For 1.2 Elect Director Kathryn C. Turner Management For For 1.3 Elect Director Stephen M. Ward, Jr. Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For CHEMICAL FINANCIAL CORPORATION Meeting Date:JUL 19, 2016 Record Date:JUN 08, 2016 Meeting Type:SPECIAL Ticker:CHFC Security ID:163731102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Issue Shares in Connection with Merger Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote on Golden Parachutes Management For Against 5 Adjourn Meeting Management For For CHEMICAL FINANCIAL CORPORATION Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:CHFC Security ID:163731102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James R. Fitterling Management For For 1.2 Elect Director Ronald A. Klein Management For For 1.3 Elect Director Richard M. Lievense Management For For 1.4 Elect Director Barbara J. Mahone Management For For 1.5 Elect Director John E. Pelizzari Management For For 1.6 Elect Director David T. Provost Management For For 1.7 Elect Director David B. Ramaker Management For For 1.8 Elect Director Larry D. Stauffer Management For For 1.9 Elect Director Jeffrey L. Tate Management For For 1.10 Elect Director Gary Torgow Management For For 1.11 Elect Director Arthur A. Weiss Management For For 1.12 Elect Director Franklin C. Wheatlake Management For For 2 Increase Authorized Common Stock Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify KPMG LLP as Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year COHU, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Bendush Management For For 1.2 Elect Director Robert L. Ciardella Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For COLUMBIA BANKING SYSTEM, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David A. Dietzler Management For For 1b Elect Director Craig D. Eerkes Management For For 1c Elect Director Ford Elsaesser Management For For 1d Elect Director Mark A. Finkelstein Management For For 1e Elect Director John P. Folsom Management For For 1f Elect Director Thomas M. Hulbert Management For For 1g Elect Director Michelle M. Lantow Management For For 1h Elect Director S. Mae Fujita Numata Management For For 1i Elect Director Elizabeth W. Seaton Management For For 1j Elect Director William T. Weyerhaeuser Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For COLUMBIA BANKING SYSTEM, INC. Meeting Date:JUN 08, 2017 Record Date:APR 12, 2017 Meeting Type:SPECIAL Ticker:COLB Security ID:197236102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For CONNECTICUT WATER SERVICE, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CTWS Security ID:207797101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Ann Hanley Management For For 1.2 Elect Director Richard H. Forde Management For For 1.3 Elect Director Ellen C. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Baker Tilly Virchow Krause, LLP as Auditors Management For For CUBIC CORPORATION Meeting Date:FEB 20, 2017 Record Date:DEC 23, 2016 Meeting Type:ANNUAL Ticker:CUB Security ID:229669106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter C. Zable Management For For 1.2 Elect Director Bruce G. Blakley Management For For 1.3 Elect Director Maureen Breakiron-Evans Management For For 1.4 Elect Director Bradley H. Feldmann Management For For 1.5 Elect Director Edwin A. Guiles Management For For 1.6 Elect Director Janice M. Hamby Management For For 1.7 Elect Director Steven J. Norris Management For For 1.8 Elect Director John H. Warner, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For DAIRY CREST GROUP PLC Meeting Date:JUL 19, 2016 Record Date:JUL 15, 2016 Meeting Type:ANNUAL Ticker:DCG Security ID:G2624G109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Mark Allen as Director Management For For 5 Re-elect Tom Atherton as Director Management For For 6 Re-elect Stephen Alexander as Director Management For For 7 Re-elect Andrew Carr-Locke as Director Management For For 8 Re-elect Sue Farr as Director Management For For 9 Re-elect Richard Macdonald as Director Management For For 10 Reappoint Ernst & Young LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For 13 Authorise EU Political Donations and Expenditure Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For DETOUR GOLD CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:DGC Security ID:250669108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lisa Colnett Management For For 1.2 Elect Director Edward C. Dowling, Jr. Management For For 1.3 Elect Director Robert E. Doyle Management For For 1.4 Elect Director Andre Falzon Management For For 1.5 Elect Director Ingrid J. Hibbard Management For For 1.6 Elect Director J. Michael Kenyon Management For For 1.7 Elect Director Paul Martin Management For For 1.8 Elect Director Alex G. Morrison Management For For 1.9 Elect Director Jonathan Rubenstein Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For EMCOR GROUP, INC. Meeting Date:JUN 01, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:EME Security ID:29084Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John W. Altmeyer Management For For 1b Elect Director Stephen W. Bershad Management For For 1c Elect Director David A.B. Brown Management For For 1d Elect Director Anthony J. Guzzi Management For For 1e Elect Director Richard F. Hamm, Jr. Management For For 1f Elect Director David H. Laidley Management For For 1g Elect Director Carol P. Lowe Management For For 1h Elect Director M. Kevin McEvoy Management For For 1i Elect Director Jerry E. Ryan Management For For 1j Elect Director Steven B. Schwarzwaelder Management For For 1k Elect Director Michael T. Yonker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Provide Right to Act by Written Consent Shareholder Against For ENCORE WIRE CORPORATION Meeting Date:MAY 09, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For ENDURANCE SPECIALTY HOLDINGS LTD. Meeting Date:JAN 27, 2017 Record Date:DEC 28, 2016 Meeting Type:SPECIAL Ticker:ENH Security ID:G30397106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ENERGEN CORPORATION Meeting Date:MAY 03, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:EGN Security ID:29265N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth W. Dewey Management For For 1.2 Elect Director M. James Gorrie Management For For 1.3 Elect Director James T. McManus, II Management For For 1.4 Elect Director Laurence M. Downes Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ENERSYS Meeting Date:JUL 28, 2016 Record Date:JUN 08, 2016 Meeting Type:ANNUAL Ticker:ENS Security ID:29275Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard I. Hoffen Management For For 1.2 Elect Director Joseph C. Muscari Management For For 1.3 Elect Director David M. Shaffer Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ESTERLINE TECHNOLOGIES CORPORATION Meeting Date:FEB 09, 2017 Record Date:DEC 14, 2016 Meeting Type:ANNUAL Ticker:ESL Security ID:297425100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Cave Management For For 1.2 Elect Director Anthony P. Franceschini Management For For 1.3 Elect Director Nils E. Larsen Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For EVERBANK FINANCIAL CORP Meeting Date:NOV 09, 2016 Record Date:SEP 28, 2016 Meeting Type:SPECIAL Ticker:EVER Security ID:29977G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For FEDERAL SIGNAL CORPORATION Meeting Date:APR 21, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:FSS Security ID:313855108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Goodwin Management For For 1.2 Elect Director Paul W. Jones Management For For 1.3 Elect Director Bonnie C. Lind Management For For 1.4 Elect Director Dennis J. Martin Management For For 1.5 Elect Director Richard R. Mudge Management For For 1.6 Elect Director William F. Owens Management For For 1.7 Elect Director Brenda L. Reichelderfer Management For For 1.8 Elect Director Jennifer L. Sherman Management For For 1.9 Elect Director John L. Workman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For FIRST HORIZON NATIONAL CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:FHN Security ID:320517105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John C. Compton Management For For 1.2 Elect Director Mark A. Emkes Management For For 1.3 Elect Director Corydon J. Gilchrist Management For For 1.4 Elect Director D. Bryan Jordan Management For For 1.5 Elect Director R. Brad Martin Management For For 1.6 Elect Director Scott M. Niswonger Management For For 1.7 Elect Director Vicki R. Palmer Management For For 1.8 Elect Director Colin V. Reed Management For For 1.9 Elect Director Cecelia D. Stewart Management For For 1.10 Elect Director Rajesh Subramaniam Management For For 1.11 Elect Director Luke Yancy, III Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For Against FRANKLIN ELECTRIC CO., INC. Meeting Date:MAY 05, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:FELE Security ID:353514102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David T. Brown Management For For 1b Elect Director David A. Roberts Management For For 1c Elect Director Thomas R. VerHage Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year GENTEX CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Leslie Brown Management For For 1.3 Elect Director Gary Goode Management For For 1.4 Elect Director Pete Hoekstra Management For For 1.5 Elect Director James Hollars Management For For 1.6 Elect Director John Mulder Management For For 1.7 Elect Director Richard Schaum Management For For 1.8 Elect Director Frederick Sotok Management For For 1.9 Elect Director James Wallace Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year GERMAN AMERICAN BANCORP, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:GABC Security ID:373865104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christina M. Ernst Management For For 1.2 Elect Director Chris A. Ramsey Management For For 1.3 Elect Director M. Darren Root Management For For 1.4 Elect Director Mark A. Schroeder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Crowe Horwath LLP as Auditors Management For For GERRESHEIMER AG Meeting Date:APR 26, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:GXI Security ID:D2852S109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2016 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.05 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2016 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2016 Management For For 5 Ratify Deloitte GmbH as Auditors for Fiscal 2017 Management For For 6.1 Elect Andrea Abt to the Supervisory Board Management For For 6.2 Elect Karin Dorrepaal to the Supervisory Board Management For For 6.3 Elect Axel Herberg to the Supervisory Board Management For For 6.4 Elect Peter Noe to the Supervisory Board Management For For 6.5 Elect Theodor Stuth to the Supervisory Board Management For For 6.6 Elect Udo Vetter to the Supervisory Board Management For For 7 Approve Creation of EUR 6.3 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Approve Issuance of Convertible/Warrant Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 750 Million; Approve Creation of EUR 6.3 Million Pool of Conditional Capital to Guarantee Conversion Rights Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 05, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sharon M. Brady Management For For 1.2 Elect Director Frank G. Heard Management For For 1.3 Elect Director Craig A. Hindman Management For For 1.4 Elect Director Vinod M. Khilnani Management For For 1.5 Elect Director William P. Montague Management For For 1.6 Elect Director James B. Nish Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Material Terms of the Special Performance Stock Unit Grant Management For For 5 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Ernst & Young LLP as Auditors Management For For GRAINCORP LTD. Meeting Date:FEB 24, 2017 Record Date:FEB 22, 2017 Meeting Type:ANNUAL Ticker:GNC Security ID:Q42655102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve the Remuneration Report Management For For 3.1 Elect Peter Housden as a Director Management For For 3.2 Elect Simon Tregoning as a Director Management For For 4 Approve the Grant of Performance Rights to Mark Palmquist, Managing Director and Chief Executive Officer of the Company Management For For GRANITE CONSTRUCTION INCORPORATED Meeting Date:JUN 08, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:GVA Security ID:387328107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James H. Roberts Management For Against 1b Elect Director Gaddi H. Vasquez Management For For 1c Elect Director David C. Darnell Management For For 1d Elect Director Celeste B. Mastin Management For For 1e Elect Director Patricia D. Galloway Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For GRIFFON CORPORATION Meeting Date:JAN 31, 2017 Record Date:DEC 12, 2016 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Brosig Management For For 1.2 Elect Director Robert G. Harrison Management For For 1.3 Elect Director Ronald J. Kramer Management For For 1.4 Elect Director Victor Eugene Renuart Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 06, 2017 Record Date:FEB 08, 2017 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Losh Management For For 1.2 Elect Director Lee R. Mitau Management For For 1.3 Elect Director R. William Van Sant Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:HLX Security ID:42330P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nancy K. Quinn Management For For 1.2 Elect Director William L. Transier Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year HILL-ROM HOLDINGS, INC. Meeting Date:MAR 14, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director William G. Dempsey Management For For 1.3 Elect Director Mary Garrett Management For For 1.4 Elect Director James R. Giertz Management For For 1.5 Elect Director Charles E. Golden Management For For 1.6 Elect Director John J. Greisch Management For For 1.7 Elect Director William H. Kucheman Management For For 1.8 Elect Director Ronald A. Malone Management For For 1.9 Elect Director Nancy M. Schlichting Management For For 1.10 Elect Director Stacy Enxing Seng Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 22, 2017 Record Date:DEC 16, 2016 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas H. Johnson Management For For 1.2 Elect Director Neil S. Novich Management For For 1.3 Elect Director Joe A. Raver Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HOOKER FURNITURE CORPORATION Meeting Date:JUN 06, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:HOFT Security ID:439038100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Toms, Jr. Management For For 1.2 Elect Director W. Christopher Beeler, Jr. Management For For 1.3 Elect Director John L. Gregory, III Management For For 1.4 Elect Director E. Larry Ryder Management For For 1.5 Elect Director David G. Sweet Management For For 1.6 Elect Director Ellen C. Taaffe Management For For 1.7 Elect Director Henry G. Williamson, Jr. Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year HORACE MANN EDUCATORS CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:HMN Security ID:440327104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel A. Domenech Management For For 1b Elect Director Stephen J. Hasenmiller Management For For 1c Elect Director Ronald J. Helow Management For For 1d Elect Director Beverley J. McClure Management For For 1e Elect Director H. Wade Reece Management For For 1f Elect Director Gabriel L. Shaheen Management For For 1g Elect Director Robert Stricker Management For For 1h Elect Director Steven O. Swyers Management For For 1i Elect Director Marita Zuraitis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For HUNTING PLC Meeting Date:APR 12, 2017 Record Date:APR 10, 2017 Meeting Type:ANNUAL Ticker:HTG Security ID:G46648104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve the Remuneration Committee's Exercise of Discretion for Awards Under the 2014 Hunting Performance Share Plan Management For Abstain 4 Approve Remuneration Report Management For For 5 Re-elect Richard Hunting as Director Management For For 6 Re-elect Annell Bay as Director Management For For 7 Re-elect John Glick as Director Management For For 8 Re-elect John Hofmeister as Director Management For For 9 Re-elect John Nicholas as Director Management For For 10 Re-elect Dennis Proctor as Director Management For For 11 Re-elect Peter Rose as Director Management For For 12 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Issue of Equity without Pre-emptive Rights in Connection with an Acquisition or Other Capital Investment Management For For 16 Authorise Market Purchase of Ordinary Shares Management For For 17 Authorise the Company to Call General Meeting with Two Weeks' Notice Management For For HURON CONSULTING GROUP INC. Meeting Date:MAY 05, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director H. Eugene Lockhart Management For Withhold 1.2 Elect Director George E. Massaro Management For Withhold 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For IDACORP, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 28, 2017 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Darrel T. Anderson Management For For 1.2 Elect Director Thomas E. Carlile Management For For 1.3 Elect Director Richard J. Dahl Management For For 1.4 Elect Director Annette G. Elg Management For For 1.5 Elect Director Ronald W. Jibson Management For For 1.6 Elect Director Judith A. Johansen Management For For 1.7 Elect Director Dennis L. Johnson Management For For 1.8 Elect Director J. LaMont Keen Management For For 1.9 Elect Director Christine King Management For For 1.10 Elect Director Richard J. Navarro Management For For 1.11 Elect Director Robert A. Tinstman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For INGEVITY CORPORATION Meeting Date:APR 27, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:NGVT Security ID:45688C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard B. Kelson Management For For 1.2 Elect Director D. Michael Wilson Management For For 2 Approve Qualified Employee Stock Purchase Plan Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 07, 2017 Record Date:DEC 07, 2016 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Allen Rogers, II Management For For 1.2 Elect Director Jon M. Ruth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Grant Thornton LLP as Auditors Management For For JOHN BEAN TECHNOLOGIES CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 16, 2017 Meeting Type:ANNUAL Ticker:JBT Security ID:477839104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas W. Giacomini Management For For 1.2 Elect Director Polly B. Kawalek Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify KPMG LLP as Auditors Management For For KULICKE AND SOFFA INDUSTRIES, INC. Meeting Date:MAR 14, 2017 Record Date:DEC 15, 2016 Meeting Type:ANNUAL Ticker:KLIC Security ID:501242101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Garrett E. Pierce Management For For 1.2 Elect Director Chin Hu Lim Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Approve Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year LA-Z-BOY INCORPORATED Meeting Date:AUG 24, 2016 Record Date:JUN 30, 2016 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director Sarah M. Gallagher Management For For 1.3 Elect Director Edwin J. Holman Management For For 1.4 Elect Director Janet E. Kerr Management For For 1.5 Elect Director Michael T. Lawton Management For For 1.6 Elect Director H. George Levy Management For For 1.7 Elect Director W. Alan McCollough Management For For 1.8 Elect Director Lauren B. Peters Management For For 1.9 Elect Director Nido R. Qubein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For LAKELAND FINANCIAL CORPORATION Meeting Date:APR 11, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:LKFN Security ID:511656100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Blake W. Augsburger Management For For 1b Elect Director Robert E. Bartels, Jr. Management For For 1c Elect Director Daniel F. Evans, Jr. Management For For 1d Elect Director David M. Findlay Management For For 1e Elect Director Thomas A. Hiatt Management For For 1f Elect Director Michael L. Kubacki Management For For 1g Elect Director Emily E. Pichon Management For For 1h Elect Director Steven D. Ross Management For For 1i Elect Director Brian J. Smith Management For For 1j Elect Director Bradley J. Toothaker Management For For 1k Elect Director Ronald D. Truex Management For For 1l Elect Director M. Scott Welch Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Crowe Horwath LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year LANDEC CORPORATION Meeting Date:OCT 20, 2016 Record Date:AUG 18, 2016 Meeting Type:ANNUAL Ticker:LNDC Security ID:514766104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary T. Steele Management For For 1.2 Elect Director Frederick Frank Management For For 1.3 Elect Director Steven Goldby Management For For 1.4 Elect Director Catherine A. Sohn Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LCI INDUSTRIES Meeting Date:MAY 25, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:LCII Security ID:50189K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Gero Management For For 1.2 Elect Director Frederick B. Hegi, Jr. Management For For 1.3 Elect Director David A. Reed Management For For 1.4 Elect Director John B. Lowe, Jr. Management For Withhold 1.5 Elect Director Jason D. Lippert Management For For 1.6 Elect Director Brendan J. Deely Management For For 1.7 Elect Director Frank J. Crespo Management For For 1.8 Elect Director Kieran M. O'Sullivan Management For For 1.9 Elect Director Tracy D. Graham Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For LINDSAY CORPORATION Meeting Date:JAN 31, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:LNN Security ID:535555106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael N. Christodolou Management For For 1.2 Elect Director W. Thomas Jagodinski Management For For 1.3 Elect Director David B. Rayburn Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year LTC PROPERTIES, INC. Meeting Date:JUN 01, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:LTC Security ID:502175102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Boyd W. Hendrickson Management For For 1.2 Elect Director James J. Pieczynski Management For For 1.3 Elect Director Devra G. Shapiro Management For For 1.4 Elect Director Wendy L. Simpson Management For For 1.5 Elect Director Timothy J. Triche Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year M/I HOMES, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillip G. Creek Management For Withhold 1.2 Elect Director Nancy J. Kramer Management For For 1.3 Elect Director Norman L. Traeger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For MAPLE LEAF FOODS INC. Meeting Date:APR 27, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:MFI Security ID:564905107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William E. Aziz Management For For 1.2 Elect Director W. Geoffrey Beattie Management For For 1.3 Elect Director Ronald G. Close Management For For 1.4 Elect Director David L. Emerson Management For For 1.5 Elect Director Jean M. Fraser Management For For 1.6 Elect Director John A. Lederer Management For For 1.7 Elect Director Michael H. McCain Management For For 1.8 Elect Director James P. Olson Management For For 1.9 Elect Director Carol M. Stephenson Management For For 2 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For MCGRATH RENTCORP Meeting Date:JUN 07, 2017 Record Date:APR 12, 2017 Meeting Type:ANNUAL Ticker:MGRC Security ID:580589109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Dawson Management For For 1.2 Elect Director Elizabeth A. Fetter Management For For 1.3 Elect Director Joseph F. Hanna Management For For 1.4 Elect Director Robert C. Hood Management For For 1.5 Elect Director M. Richard Smith Management For For 1.6 Elect Director Dennis P. Stradford Management For For 1.7 Elect Director Ronald H. Zech Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MENTOR GRAPHICS CORPORATION Meeting Date:FEB 02, 2017 Record Date:JAN 03, 2017 Meeting Type:SPECIAL Ticker:MENT Security ID:587200106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For MIDDLEBURG FINANCIAL CORPORATION Meeting Date:MAR 15, 2017 Record Date:JAN 31, 2017 Meeting Type:SPECIAL Ticker:MBRG Security ID:596094102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For MILLER INDUSTRIES, INC. Meeting Date:MAY 26, 2017 Record Date:APR 04, 2017 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For Withhold 1.2 Elect Director A. Russell Chandler, III Management For For 1.3 Elect Director William G. Miller Management For Withhold 1.4 Elect Director William G. Miller, II Management For For 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For MINERALS TECHNOLOGIES INC. Meeting Date:MAY 17, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:MTX Security ID:603158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph C. Breunig Management For For 1b Elect Director Duane R. Dunham Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against Against MKS INSTRUMENTS, INC. Meeting Date:MAY 10, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:MKSI Security ID:55306N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John R. Bertucci Management For For 1.2 Elect Director Gregory R. Beecher Management For For 1.3 Elect Director Rick D. Hess Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For MSA SAFETY INCORPORATED Meeting Date:MAY 17, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:MSA Security ID:553498106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diane M. Pearse Management For For 1.2 Elect Director L. Edward Shaw, Jr. Management For For 1.3 Elect Director William M. Lambert Management For For 2 Approve Non-Employee Director Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MUELLER INDUSTRIES, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory L. Christopher Management For For 1.2 Elect Director Paul J. Flaherty Management For For 1.3 Elect Director Gennaro J. Fulvio Management For For 1.4 Elect Director Gary S. Gladstein Management For For 1.5 Elect Director Scott J. Goldman Management For For 1.6 Elect Director John B. Hansen Management For For 1.7 Elect Director Terry Hermanson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MUELLER WATER PRODUCTS, INC. Meeting Date:JAN 25, 2017 Record Date:DEC 08, 2016 Meeting Type:ANNUAL Ticker:MWA Security ID:624758108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shirley C. Franklin Management For For 1.2 Elect Director Thomas J. Hansen Management For For 1.3 Elect Director Gregory E. Hyland Management For For 1.4 Elect Director Jerry W. Kolb Management For For 1.5 Elect Director Mark J. O'Brien Management For For 1.6 Elect Director Bernard G. Rethore Management For For 1.7 Elect Director Lydia W. Thomas Management For For 1.8 Elect Director Michael T. Tokarz Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 15, 2017 Record Date:APR 19, 2017 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen C. Taylor Management For For 1.2 Elect Director Charles G. Curtis Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify BDO USA, LLP as Auditors Management For For OCEANAGOLD CORPORATION Meeting Date:JUN 23, 2017 Record Date:MAY 19, 2017 Meeting Type:ANNUAL/SPECIAL Ticker:OGC Security ID:675222103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Askew Management For For 1.2 Elect Director Jose P. Leviste, Jr. Management For For 1.3 Elect Director Geoff W. Raby Management For For 1.4 Elect Director Michael F. Wilkes Management For For 1.5 Elect Director William H. Myckatyn Management For For 1.6 Elect Director Paul B. Sweeney Management For For 1.7 Elect Director Diane R. Garrett Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 15, 2017 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lawrence R. Dickerson Management For For 1.2 Elect Director Christopher T. Seaver Management For For 1.3 Elect Director Cindy B. Taylor Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 26, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Hellauer Management For Withhold 1.2 Elect Director Arnold L. Steiner Management For Withhold 1.3 Elect Director Fredricka Taubitz Management For Withhold 1.4 Elect Director Aldo C. Zucaro Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against Against ORBCOMM INC. Meeting Date:APR 19, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:ORBC Security ID:68555P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marc J. Eisenberg Management For For 1.2 Elect Director Timothy Kelleher Management For For 1.3 Elect Director John Major Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year PEOPLES BANCORP INC. Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PEBO Security ID:709789101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tara M. Abraham Management For For 1.2 Elect Director James S. Huggins Management For For 1.3 Elect Director Brooke W. James Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For PHOTRONICS, INC. Meeting Date:MAR 07, 2017 Record Date:JAN 16, 2017 Meeting Type:ANNUAL Ticker:PLAB Security ID:719405102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Walter M. Fiederowicz Management For For 1.2 Elect Director Joseph A. Fiorita, Jr. Management For For 1.3 Elect Director Liang-Choo Hsia Management For For 1.4 Elect Director Peter S. Kirlin Management For For 1.5 Elect Director Constantine S. Macricostas Management For For 1.6 Elect Director George Macricostas Management For Withhold 1.7 Elect Director Mitchell G. Tyson Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year REGAL BELOIT CORPORATION Meeting Date:MAY 01, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:RBC Security ID:758750103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Christopher L. Doerr Management For For 1b Elect Director Thomas J. Fischer Management For For 1c Elect Director Mark J. Gliebe Management For For 1d Elect Director Rakesh Sachdev Management For Against 1e Elect Director Curtis W. Stoelting Management For For 1f Elect Director Jane L. Warner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For ROGERS CORPORATION Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ROG Security ID:775133101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith L. Barnes Management For For 1.2 Elect Director Michael F. Barry Management For For 1.3 Elect Director Bruce D. Hoechner Management For For 1.4 Elect Director Carol R. Jensen Management For For 1.5 Elect Director Ganesh Moorthy Management For For 1.6 Elect Director Helene Simonet Management For For 1.7 Elect Director Peter C. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROWAN COMPANIES PLC Meeting Date:MAY 25, 2017 Record Date:MAR 29, 2017 Meeting Type:ANNUAL Ticker:RDC Security ID:G7665A101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William E. Albrecht Management For For 1b Elect Director Thomas P. Burke Management For For 1c Elect Director Thomas R. Hix Management For For 1d Elect Director Jack B. Moore Management For For 1e Elect Director Thierry Pilenko Management For For 1f Elect Director Suzanne P. Nimocks Management For For 1g Elect Director John J. Quicke Management For For 1h Elect Director Tore I. Sandvold Management For For 1i Elect Director Charles L. Szews Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Remuneration Policy Management For For 5 Approve Remuneration Report Management For For 6 Accept Financial Statements and Statutory Reports Management For For 7 Ratify Deloitte U.S as Auditors Management For For 8 Reappoint Deloitte U.K. as Auditors Management For For 9 Authorize Board to Fix Remuneration of Auditors Management For For 10 Amend Omnibus Stock Plan Management For For 11 Resolution to Approve the Form of Share Repurchase Contracts and Repurchase Counterparties Management For For 12 Resolution Authorizing the Board to Allot Equity Securities Management For For 13 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For 14 Issue of Equity or Equity-Linked Securities without Pre-emptive Rights Management For For RPM INTERNATIONAL INC. Meeting Date:OCT 06, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:RPM Security ID:749685103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Daberko Management For For 1.2 Elect Director Thomas S. Gross Management For For 1.3 Elect Director Craig S. Morford Management For For 1.4 Elect Director Frank C. Sullivan Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For SAIA, INC. Meeting Date:APR 27, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:SAIA Security ID:78709Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. Gainor, Jr. Management For For 1.2 Elect Director Randolph W. Melville Management For For 1.3 Elect Director Bjorn E. Olsson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Joseph Carleone Management For For 1.3 Elect Director Edward H. Cichurski Management For For 1.4 Elect Director Fergus M. Clydesdale Management For For 1.5 Elect Director Mario Ferruzzi Management For For 1.6 Elect Director Donald W. Landry Management For For 1.7 Elect Director Paul Manning Management For For 1.8 Elect Director Deborah McKeithan-Gebhardt Management For For 1.9 Elect Director Scott C. Morrison Management For For 1.10 Elect Director Elaine R. Wedral Management For For 1.11 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:MAR 28, 2017 Record Date:FEB 28, 2017 Meeting Type:SPECIAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2 Eliminate Cumulative Voting Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:MAY 16, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karen Colonias Management For Against 1.2 Elect Director Celeste Volz Ford Management For Against 1.3 Elect Director Michael A. Bless Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Grant Thornton LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year SPARTAN MOTORS, INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew M. Rooke Management For For 1.2 Elect Director Richard R. Current Management For For 2 Increase Authorized Common Stock Management For For 3 Ratify BDO USA, LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year SPIRE INC. Meeting Date:JAN 26, 2017 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:SR Security ID:84857L101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward L. Glotzbach Management For For 1.2 Elect Director Rob L. Jones Management For For 1.3 Elect Director John P. Stupp, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For SPIRIT AIRLINES, INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:SAVE Security ID:848577102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Fornaro Management For For 1.2 Elect Director H. McIntyre Gardner Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEPAN COMPANY Meeting Date:APR 25, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:SCL Security ID:858586100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joaquin Delgado Management For For 1.2 Elect Director F. Quinn Stepan, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For STERIS PLC Meeting Date:AUG 02, 2016 Record Date:MAY 27, 2016 Meeting Type:ANNUAL Ticker:STE Security ID:G84720104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard C. Breeden Management For For 1b Elect Director Cynthia L. Feldmann Management For For 1c Elect Director Jacqueline B. Kosecoff Management For For 1d Elect Director David B. Lewis Management For For 1e Elect Director Sir Duncan K. Nichol Management For For 1f Elect Director Walter M Rosebrough, Jr. Management For For 1g Elect Director Mohsen M. Sohi Management For For 1h Elect Director Richard M. Steeves Management For For 1i Elect Director John P. Wareham Management For For 1j Elect Director Loyal W. Wilson Management For For 1k Elect Director Michael B. Wood Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Appoint Ernst & Young LLP as U.K. Statutory Auditors Management For For 4 Authorize Board to Fix Remuneration of Ernst & Young as External Auditor Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve the Directors' Remuneration Policy Management For For 8 Approve Executive Incentive Bonus Plan Management For For 9 Amend Omnibus Stock Plan Management For Against 10 Authorize Share Repurchase Program Management For For 11 Authorize to Make an Off-Market Purchase Management For For 12 Amend Articles of Association Relating to Business Combinations Management For For 13 Ratify and Confirm Payment of March 29, 2016 Interim Dividend Management For For SUNSTONE HOTEL INVESTORS, INC. Meeting Date:APR 28, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director W. Blake Baird Management For Withhold 1.3 Elect Director Andrew Batinovich Management For For 1.4 Elect Director Z. Jamie Behar Management For For 1.5 Elect Director Thomas A. Lewis, Jr. Management For For 1.6 Elect Director Murray J. McCabe Management For For 1.7 Elect Director Douglas M. Pasquale Management For For 1.8 Elect Director Keith P. Russell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THE FIRST OF LONG ISLAND CORPORATION Meeting Date:APR 19, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:FLIC Security ID:320734106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Desmond Management For For 1.2 Elect Director Howard Thomas Hogan, Jr. Management For For 1.3 Elect Director Milbrey Rennie Taylor Management For For 1.4 Elect Director Walter C. Teagle, III Management For For 1.5 Elect Director Michael N. Vittorio Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Eliminate Cumulative Voting Management For For 5 Ratify Crowe Horwath LLP as Auditors Management For For THE HANOVER INSURANCE GROUP, INC. Meeting Date:MAY 16, 2017 Record Date:MAR 17, 2017 Meeting Type:ANNUAL Ticker:THG Security ID:410867105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael P. Angelini Management For For 1.2 Elect Director Jane D. Carlin Management For For 1.3 Elect Director Daniel T. Henry Management For For 1.4 Elect Director Wendell J. Knox Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers as Auditors Management For For THE MANITOWOC COMPANY, INC. Meeting Date:MAY 02, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jose Maria Alapont Management For For 1.2 Elect Director Robert G. Bohn Management For For 1.3 Elect Director Donald M. Condon, Jr. Management For For 1.4 Elect Director Anne M. Cooney Management For For 1.5 Elect Director Kenneth W. Krueger Management For For 1.6 Elect Director Jesse A. Lynn Management For For 1.7 Elect Director C. David Myers Management For For 1.8 Elect Director Barry L. Pennypacker Management For For 1.9 Elect Director John C. Pfeifer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year THOR INDUSTRIES, INC. Meeting Date:DEC 09, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:THO Security ID:885160101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter B. Orthwein Management For For 1.2 Elect Director Robert W. Martin Management For For 1.3 Elect Director James L. Ziemer Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For TITAN INTERNATIONAL, INC. Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TWI Security ID:88830M102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard M. Cashin, Jr. Management For For 1.2 Elect Director Gary L. Cowger Management For For 1.3 Elect Director Albert J. Febbo Management For For 1.4 Elect Director Peter B. McNitt Management For Withhold 1.5 Elect Director Mark H. Rachesky Management For For 1.6 Elect Director Maurice M. Taylor, Jr. Management For For 2 Ratify Grant Thornton LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TRUSTCO BANK CORP NY Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:TRST Security ID:898349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anthony J. Marinello Management For For 1.2 Elect Director William D. Powers Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Crowe Horwath LLP as Auditors Management For For UNIT CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Michael Adcock Management For For 1.2 Elect Director Steven B. Hildebrand Management For For 1.3 Elect Director Larry C. Payne Management For For 1.4 Elect Director G. Bailey Peyton, IV Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 18, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gary F. Goode Management For For 1b Elect Director Mary E. Tuuk Management For For 1c Elect Director Michael G. Wooldridge Management For For 2 Increase Authorized Common Stock Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against VALIDUS HOLDINGS, LTD. Meeting Date:MAY 10, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew J. Grayson Management For For 1.2 Elect Director Jean-Marie Nessi Management For Withhold 1.3 Elect Director Mandakini Puri Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers Ltd. as Auditors Management For For VERSUM MATERIALS, INC. Meeting Date:MAR 21, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:VSM Security ID:92532W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seifi Ghasemi Management For For 1.2 Elect Director Guillermo Novo Management For For 1.3 Elect Director Jacques Croisetiere Management For For 1.4 Elect Director Yi Hyon Paik Management For For 1.5 Elect Director Thomas J. Riordan Management For For 1.6 Elect Director Susan C. Schnabel Management For For 1.7 Elect Director Alejandro D. Wolff Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WASHINGTON TRUST BANCORP, INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:WASH Security ID:940610108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John J. Bowen Management For For 1.2 Elect Director Robert A. DiMuccio Management For For 1.3 Elect Director H. Douglas Randall, III Management For For 1.4 Elect Director John F. Treanor Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WATTS WATER TECHNOLOGIES, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:WTS Security ID:942749102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Ayers Management For For 1.2 Elect Director Christopher L. Conway Management For For 1.3 Elect Director David A. Dunbar Management For For 1.4 Elect Director Jes Munk Hansen Management For For 1.5 Elect Director W. Craig Kissel Management For For 1.6 Elect Director Joseph T. Noonan Management For For 1.7 Elect Director Robert J. Pagano, Jr. Management For For 1.8 Elect Director Merilee Raines Management For For 1.9 Elect Director Joseph W. Reitmeier Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For WINNEBAGO INDUSTRIES, INC. Meeting Date:DEC 13, 2016 Record Date:OCT 10, 2016 Meeting Type:ANNUAL Ticker:WGO Security ID:974637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Happe Management For For 1.2 Elect Director Robert M. Chiusano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For ZEBRA TECHNOLOGIES CORPORATION Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:ZBRA Security ID:989207105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anders Gustafsson Management For For 1.2 Elect Director Andrew K. Ludwick Management For For 1.3 Elect Director Janice M. Roberts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Value Investors Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
